                                      Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 1 of 16

qft).
 \hi                                          IN l'IEUNITED STA?ES DISTAICT COURT
    r                                           FOR THE DISTRIC? OF NEW MEXICO               AUG O   7    2O]E
   (
                                                                                        u.s.^Tr0flrIrs
         3           Case N6-:                 1g-M.r-1716                                   Albrquerque, XS             3

         4           ]N FE: ALLISTER QUlNTANA                          BEAil & ASSOC'S. INC.                            4

         5                                                            GfiAilO JURY MATER'AL
         C                                                                                                              6

         7                                        TRANSCRIPT OF PROCEEDINGs                                             7
                                          MATfER I 15
         8                               July 10.2018                                                                   I
         9           TESTIIToNY O!: JOHNNY MCDONALD, AIICIA iAE vIGIL,                                                  9
                     BRlAN CACHUCHA, BENNlE COLLINS, II
        10                                                                                                          10

        11                                                                                                          11

        t2           BEFORE                   THE fE'ERAL GRAND JURY                                                t2
                                                Albuquergue, NeH Mexico
        13                                                                                                           13

        14                                              APPEARA!ICES                                                14

                     Fot the Coveanlent:                                                                            15

        16                       M8. JOSEPTI SPINOLE                                                                16
                                 AssisEant United States Attordev
        71                       Post Office  Box 60?                                                               11
                                 Albuque.que,  Ner Moxico 8?103
        18                                                                                                          1B

        19                                                                                                          19
                     REPORTED             AY: Peggy Jo Gonzalesr CM, NM CCR 1{5
        20                                    Bean 6 Associates, fnc.                                               20
                                              Pro:egsionaI Court Repoltlng Selvice
        2L                                    201. Thl,rd St!eet, Nolth*esr, Suirc 1630                             21
                                              Albuquelque, NeP tlexico 97102
        22                                                                                                          22

                     lr-57N-PJl
        24                                                                                                          24

        25                                                                                                          25



                                                                                              IIrN                                    \\l:i tI r)ftl(l:
                                                                                                                                                                                                  'nd ItuN(tltx
                                                                                                      a                          s                                                                                     r.
             ll:r t-u   lk\.SilL       llrr                                            N)rlldN$'.lB 't11(A
                                                                                                       ld{                       I   l! Er Vr6.5Ek ll,
                                                                                                                                                                    REAI{                       arl     S!. in!. llio


   U.S. v. Allister Quintana
                                                        ffi.*ur,-
                                                          la BffiH
                                                                                               lnr! 8lLlttl
                                                                                               l.@
                                                                                      c'd:do1537d.,'n
                                                                                                                 U.S. v. Allister Ouintana
                                                                                                                                                                    Klf,ssocrArEs,-
                                                                                                                                                                      la ffi:H'
                                                                                                                                                                                                 -\t['!rx1rr,i"M xt lr,1
                                                                                                                                                                                                         iiln ixlr rr r
                                                                                                                                                                                                    t:!\ l7r1 [ !]t 0!
                                                                                                                                                                                                         I.al!w
                                                                                                                                                                                               .{gdjlltt8sslnlal




         I
         2

         3

         4


         5

         5

         1                                                                                                                                                          JOHNNY MCDONLLD,

         8                                                                                                           8                            after havlng been first duiy ssorn under oath.
                                                                                                                     9                            !.s qres:!oned 6od testiiied as folioss:
        10                                                                                                         t0                                                   EX.P.MINATIO}J

        t1                                                                                                         11                   BY MR. SPINDLE:
        12                                                                                                         L2                            0,       Good afteroooc, Br. McDonald.
                                                                                                                                                 A.       Good afte!noon.
        11                                                                                                         14                            O.       l.d you qet a subpoena to be rere roday?
                                                                                                                   15                            -q.      Yes, I d1d.
                                                                                                                   16                        O. Do you understand thar you are oo! the
        1?                                                                                                         L-                   !ar9eE of rhis lnvestioation?
        18                                                                                                         1e                            A.       Yes   -

        19                                                                                                         19                       O. Do you 6}so undelstand thaa there are
        20                                                                                                         2C                  currently no claihs that you did.oylhlng {r6nq?
        2l                                                                                                         2L
        22
                                                                                                                                            O. And do you unde:staDd !hd! you are
        23                                                                                                                             current.ly unde! oath?
        24
                                                                                                                   24                       A- ies -
        25
                                                                                                                   ?5                            O.       And do you understand thar you nust tell


             \irl\
             t
                        lL{[]l(I:
                 l! lrn \lixr.   Sra. I ll)             priAN                                    rr.uN(rll(t:
                                                                                      !rl'lltrl \\t'.Sir lli$
                                                                                       .lltSrnIr. \il r;trP
                                                                                                                            \.\l
                                                                                                                             I   lr
                                                                                                                                       L\   IIr)t11(1
                                                                                                                                      lrr tlm.9il. llt                                        GOVERNMENT
                                                                                                  riln rlinl)l
                                                        KltssocrArEs,.                      Ii.!\ (i[r Ettrt!2
                                                                                                  rlllBw                                                                                        EXHIBIT
   U.S. v. Allister Ouintana                               ll6lxr't                   c,u,n,,rB3grn,,tr
                                                                                                                 U.S. v. Allister Quintana
                                                                                                                                                                                          o
                                                                                                                                                                                                      1
                                                                                                                                                                                         o
                                                                                                                                                                                         zU
                                                                                                                                                                                          c
                                Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 2 of 16


    l          :-i,e Lru!h            lcday?                                                                                                        I              EarIand?
                         A.           Ies      -                                                                                                                              A-              I'C     say aboxt              at ieast        rine    months.
                         9.           :ro you uaoersiand                      chat        if      you do noi            tell                       3                          a-              How 1oi9        did          you s:ay         in Drlce?
               :ne iruth              io the grand                  jur),,     yo, 6ay be charged                          and                   4                            A.              About oine,                 nine     anci a half       mor,!hs-
               conviateC              of perju.y,              cbsaruclioo                     of jusaice,            ardlor                     5                            t.              Okay.         You're           no i.,nger         li?ing   in 0uIce:
               false          statenents?              each ci           Fhich           rs purrisl:ab.ie             by rp                      6                            A.              lJo.
               !o      five        years           imprisonmeni?                                                                                 1                            0.              Okay,         Do ycu knos sonebody b-v Eh€ name of
    ,                    A.           Yes.                                                                                                       8                 A1ii.5ter             Ouintana?
    9                    O.           )o you rnderstard                       !haa l,(ru nay refuse                        tD                    9                            A.              Yes, T do.
  l!           ansrar          any quesEisn                  !hat      wculd        incritrlna!e              y6u?                             i0                             O.              Hot dr you kno, Al1is!er                           Quinlaoa?
  1l                     A.           Yes,                                                                                                     11                             A.              'lhro.gh       --       mostly        lhrougi'3i1,          ilhen I rrs
  ,Li                                 Jc 'r,ou in.w            sonebociy by ihe                        nane cf        lravis                   12                   incarcera:e,l                    in Dulce,             Ne{ Mexico-
                         0.
               Howlairi        ?                                                                                                               13                             0.              IerE     you in )ai l in Du-Icc Bith                       AIllsEer          1n

                         A.           ,es.                                                                                                     14                  the baqinning                      of    February              of 2018?

  1:                     e.           HaB did          ycu knor Trav:s                         How-:ard-?                                      15                             A,              Yes. i vas.

  16                     A.           lrben T fia.Je i ! ao 0u1ce,                              Nee 8ex icc,           he                      16                             A.              And ueie        ycu in jail               untii       february      l5rtr     ot
  1l          became a pretay                        gcod:riend              --                                                                t?                  2a1S?

  18                                                                         yo! speak up? r'n sorry                                           18                             A.              February        13rh.

  19           5lr.                                                                                                                                                           O-              Eebruary        l.lih          cf    2C13?

  2a                                                                           cl.oser !o the                                                  20                             A,              (:io ;uC.ibIe            respoose.
                                      f              IMcve                                                                                                                                                                              )




  21                                                                                                                                                                          O.              A ie{        C,3ys bel5.e             your    reLease,      did

  22                     A.       wher              I nade lt          to Dil.lce,              Nev Merico,            he                                          Allister              co,!e to your bunk aqd speak with                                you?
                               -can
  23          be.ane           a pJeEty              gsoC frierC             of nine,              and I endld               !p                ?J                             A.              Yes, he did.

  z4          staying              sith       hin,     hin     and hls             mot-her.                                                    24                             l).             Was ia only              tie        tpo of you in the bunk?

  25                     O.           Apprcxisate:y                  he,     Iong did              ycu knos :ravis                             2a                            A.               Yes, it        {as.



           5\\11 [ Ot]]Ct.                                                                                                       1)llt !
                                                                                                                               \t_!N                                                                                                                                      \l \r\ in.I(t:
           ll!, tir \k.sub llt)
           ,,h !i. \llBTlll                          REAN                                                        ,l                 l.:rr
                                                                                                                       ltrtrJ N$'-Sutc
                                                                                                                               \! lTlru
                                                                                                                     -tltuqx.nrr
                                                                                                                                                         I   I'r   tlr \L, \, t$r    I l rl
                                                                                                                                                                                                           REAN
           [-t\ ril.i] srgjrr[                       lslASSOCrArES,.
                                                                                                                          (.c[! 8x!rf, I
                                                                                                                     I-\\ ii,i) *(f|1!
                                                                                                                          tWW
                                                                                                                                                                                                           KlAssocnrns,*
U.S. v. Allister Quintana                                la ffi-H'                                               d,d h,d8t,rimu,,'          U.S. v. Allister Quintana                                             a I         eeu4                              .ed dtBty,il.(4,




                          A.          Did he lell              you that             he and someone named                                        1                            A-               Yes.

    2          Andrep tortuted                       a nan at his                 house and put                hit      in      a                                       a.    Dld you speak wilh rhe FBr special Aqen!
       3       closet?                                                                                                                          3                  tance Ro!ndy and a Jicarilla PoIjce DepartsenL
       4                                                                                                                                        4                  Oaficer,.qrron Jul!an, about uha! Allis!er told you
                          O.          Did A1:ister                  admit         that         he and Andr6E                                    5                  o. April i5lh of                         2016?

       5       kilied          !hat           mao?                                                                                              6                            A-               Yes-
       i                  A.          : woul.ln't             say kil:led.                     They sairl       ile (as                         1                       O. And yor undersLood low importanE it was ro
       t       still          alive           (hen lirey       pui         him i6 the eloset-                                                   I                  reLl the truth?
       9                  A.          iihen rhey put                  hin     in     the clcset?                                                9                            A.               Um-huf,.
                                                                                                                                              10                             O.               Was    that a           yes?

  1i                      O.          L'id he say that                     anyone else                 helped        hin       kill           11                             A.               Yes.
   t:          ch,- fian olher                     rhan ArdreH.              or pui            lhe Ban ir            Lhe                                                     O,               And dlC you tell                     lre iruih io ci3se agenls?
  :3           :1oset?                                                                                                                        13

                          A.          No.                                                                                                     I4                       O. And riEer telling the fBI 3bout !he
  :5                      O.          6ould          he EelI         yod the             idenrity            of iae man                       15                   conversation !hat you had wirh A.l.lisrer in jail                    rha!
  '.5          Eb3r they              !rrtured           and prL             in ihe            clossa?                                        16                   you testified                     abou: !oday, did you discuss opiions
                         A,           No.                                                                                                     17                   with them ro keep you safe?
  13                      0.          Did lLe sEy !ha:                     he leii             !he heater            on in
  13           his      lorse         because          thev were wor!j.ed                         aboo." !he body                             19                             A-               Dld !hey discuss wi!ness Flo!eciion?
               decohpos i 1q              ?                                                                                                                                  A.               Yes.
                         A-           Yes.                                                                                                    2l                        O. Did rhey discuss assj.sr-ing you r.iih
  22                     O.           So he aci,ncrledged                         lhat         he knew lhe F,erso.                            22                   resources to move you out of sta!e?
  2l           {as deaq even:ual-iy,                          bu!      at:he             !ine      r5at      he las                           23
  24           !elling             you ihis           he said          he,d        put         tlien    --   rhe marr in                                                     0.               And did you erer accep! any assis:ance f.om
               ihe close!                 before       he had died?                                                                                                Law eoforcement                         :or coopera!ior?


           5\Jt\11{'rtl('f                                                                                                                              s\sl:l        t1  ()l}t( t:                                                                                       \t.\tN {)[]ct:
                                                                                                                                                        I l! Er       1{:ri1. S,ir. r ro
                                                                                                                                                                                                           PF'{N                                                !,l l],nl J\\'.suilr 16r,


                                                     ml[.,*r'" ::W
                                                                                                                                                                                                                                                                 .tlLrrtu.nNr. \lt 871r,
                                                                                                                                                                                                                                                                           (7ri, illr[!,
                                                                                                                                                                                                           KlassocrArEs,"
                                                                                                                                                                                                              H  e'e.ur
                                                                                                                                                                                                                                                                      t:L\ d,;rs&ql!:
                                                                                                                                                                                                                                                                           1M
U.S. v. Allister Quintana                                                                                                                   U.S. v. Allister Ouintana                                             I   I       DdftBE                            Fo'd i,ili!,Fm"m.mD
                                       Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 3 of 16


         l                       A.           No-                                                                                                               I                       A,              Yes, hE was.

                                 C.           But you moved out cf                        ihe     steLe         on yorl               oErl                                              a.              An.i did           you have any addlli(rndl

         1                                                                                                                                                                  ionve!sations                        Hi!h       hin         abcut     {iai      had hrpperred?

                                 A.           Yes.                                                                                                              {                       A-              ND.

         5                       O.           when did yoD la5t                     have ccntact                witl                                                                    A.              Did he di!cuss                    Travis         Howlarid iri any way?

         6          AII ister                Quintanr?                                                                                                          6                       A-              No.       Ever sioce                  then,      his    nEme naver         can€

         l                       A-           I can'r           renember           the date            aFproai.nite:y,                                          1           up aver               agaiR-            ilct       once did           he ever        brinq   --har ropic

         !q         but the dale                        wien I xas releasei                  from DOC of Ou:ce.                                                 I           6r anvihifig                   abour           rhar         up.

         3                       0.           5c y.u're              rhinkinq.j.t           ias        Februsry            1J!h?                                9                       O.              So you haienrr                    r3lke.         slrh    him f,r had no

    10                           B.           Ir        was eiLhe!          --     I rhink        ir     had to to be iti                                   1C              .on!3c!               !ith          1.i.6 slnce             May 25LL oI:c18?

    11              Ap! i.l.     .                                                                                                                          t1                          A.              Yes.

    1.2                          O.           lou        did    --    oh,        :iE Has in Apri1.                 I'm           sarry,                     12                          O.              You have?

    13              so you were -'you                            {ere       rel,eased        or lhe            13lh of                                      13                          A.              llo,     ihar's            --    that's       ,hen      I sas re:easedr

    1i              February.                  Did you go back to jail                            --                                                        14              and I flei                   ba.k       !o Honiara                 !ha!      same day.

    i5                           A.           Yes, I did.                                                                                                   15                          a.              okay.

    16                           ?.           --    af, scme point?                   When dld           you go back af,                                    16

    11              lail?                                                                                                                                   17

    16                           A,           Marci        I !hink          it     was 1lth,            too,                                                IB

    l9              yar.h             13th..            March --           Maich 9!t         to the            1fth.                                        19

    2n              i .an '!            remenbe!               dpprcxima_!ely,              buE. . .                                                        :0
    :1                           C.           ScoeL:me in               that       range,       y"ou wen: b6c4 !-o                                          2L

    22              jail         in Dulce?                                                                                                                  22                                                          ATICiA            RAE VI6]1,,

    27                           A.           Yes.                                                                                                          23                          after            hasinq         been first                dulv     sBDrn uider           oath

    24                           i.          F-nq {as allistel                     Quiniana        st:11         in cusrody                                 ?4                          uas ques!ioneo                         3rrd !eslifiec,             as folfors:

                    aa !hai             time?                                                                                                                                                                                      EXAY   lXAT I CN



               s.\\r\iar)!11(t                                                                                                      q\Ir_ (Xl(1i                     JtNn 11: lJttl(?                                                                                                    r.\t\        ()ti1(1.
                                                                                                                                                                                                                                                                           a,l llud X\t'sntu l6x)
               It!)t:( Ik)-SuI. ll0
                                                               REAN                                                        !l Inrd S\'.5ui& ltiil
                                                                                                                             Ui{ur8, \}l nTlul
                                                                                                                                                                     I I'r l,( \1s1, sdb lr0
                                                                                                                                                                     !& rt. \ll 6ii!l                                                                                                      \tl n;l{[
                                                                                                                                                                                                                                                                                 llL,rrrnrk.


                                                                                                                                                                                                                    ffi.*rt"
                                                                                                                                     g[, * Nrl t, I                  lXi) Brllclq                                                                                                          rs lit! ,f, I
                                                                                                                                                                                                                                                                                               nri,
                                                                                                                                                                                                                                                                                    r1\rnDili9l,!
                                                               KlassoctATEs,"                                                  r !\ ltrri) 3 t-r9 r,!                t $ dr, *(r!ls1                                                                                                    1ffi99@
                                                                                                                                                                                                                                                                           .rniil n{oitbnpr^tLr,nn
 U.S. v. Allister Quintana                                           r I         ldftE@                                ,   {r,    uJ,,r,jg*Fd,,ni
                                                                                                                                                         U.S. v. Allister Quintana                                                                                                   4546




        1          BY      gR.        SPIND'I,EI                                                                                                              1                         o,              -- lhar you seore t.j re11 the !reth.
     ?                        Ard !'m scrry, did you say !ha! you ssear
                                 A,                                                                                                                           2                         A.              'feah.
        l          to te.L1 Lhe vhole iruah and ncrhing bui tbe:ruth?                                                                                         3                         O-              So you Lnders:and tha! you're undea oaah?
                        A. Yeah.                                                                                                                                                        A.              teai-
     5                  g.    Would you pl.eases in!rod!ce yourself to Eie                                                                                   5                    O-                    Do     ]io, undels!and rh3r y.u must tell                                  Ehe
     a                                                                                                                                                       6              t!utL?
     1                       A.              I'm Alicia               fi.ae V19il..                                                                          't                         A.              /es.
                                 A-          Ms. Vigi1, did ycu .ler a sutrpoena ie                                              be                          I                    0,   Do you undelstand LhaE if you do no: tet!
     9             here today?                                                                                                                               9              lhe trulh:o the !aand jury, you malr be charged and
   10                        e.              Yes.                                                                                                           10              conyicaed of perjur.}-, obstruction aa jusijce ancilor
   1l                   0.   Do you understand thst yoj,re nct iie                                                                                          11              aalse statements, each of which is punishabie by up
   12              targe! of thj.s i.nvestj.ga!icn?                                                                                                         t2              to fiye years _imprlsonnent:
   13                        A.              Ye.,                                                                                                                                       A.              Yes-
   11                    O.                  Do you understanC                     that lhere are curteril,y                                                1{                          O.              0o you lndelstaoC tt3t                           y.u hdy refuse to
   15              no.lains                  thac you dic anrv!hing Eroig?                                                                                                  answer any quesiicn thai ea!1d inc!imina!e ycu?
   l6                        A-              Yes    -                                                                                                       16                         A.               !_es.
   11                   0.   And ycu,re a little sofr spcken, so please                                                                                                                                 Ms. ViqtI,                 is your aickname Ishi?
                                                                                                                                                           1?                          0.
   '18             speak inlc rhe nic as nuch as possible, okay.                                                                                           18                          A.               'ies.
   t9                   A, okay-                                                                                                                           19                      O, And do you knou sonebody by the nafre of
   2A                        0.              Do you understand thaL yor're crrrently                                                                       20               A.llrstea 0uin!an!?
   2t             under oath?                                                                                                                              2t                     A, ies.
   2)                        A.              (hat does thai                 ilean-?
                                                                                                                                                                                       a.               Hor do you knoH A]Lister?
   2i                        o.              the osrh ihat eas jlst                         sdninisreaed tc                                                23                          A.               lle used ro date.
   24             you --
                                                                                                                                                           24                          O.               How long ciid you guys date:
   23                        A.              0h, ycah.                                                                                                                                 A.               A.11 togethe!, p!cbab-y like fcu!, five



              ll!,rrnYa1.S{il.         llo                                                                                                                          s \\l-\   ft:   t)tlt(I                                                                                           lt \t:_(rn l( r.


                                                          mt[."** ::W
                                                                                                                                                                         lN
                                                                                                                                                                    I lir     llnna, Sdr.

                                                                                                                                                                    lirn lff+trt
                                                                                                                                                                                              I   lrr
                                                                                                                                                                                                                   PE AN                                                  l)t lIBl \\t.i'!k      [Br
                                                                                                                                                                                                                                                                             \ll"iltkqk. \\l x7tr,l
                                                                                                                                                                                                                                                                                       (nD strrpl
U.S. v. Alliste. Quintana
                                                                                                                                                                                                                   Ku\ssocrArrs,*
                                                                                                                                                                                                                               H         MafudT
                                                                                                                                                                                                                                                                                  ft\  Llrir xtrtl!,
                                                                                                                                                                                                                                                                                        t$Mt
                                                                                                                                                        U.S. v. Allisier Ouintana                                          I       I     eorEue                          F,ill     iIi"[bu,i.,,,tr
                                                                                                                                                                                                                                                                                      4548'
                                     Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 4 of 16


     1         years/                bua a! the erd,                     Iike,          il     srarted,             like,                                                     1                            A.            Yeah.
     2         df,: fring               --     dri fling           3oay,          and --            yeah.                                                                     :                            O.            Ard you ,ere                      aaci: toEeth.er                     :n 2D1l for                  s.me
     3                       0.          Anl so about                    forr          6ri ti\.e           years     ago you                                                  3             Line?
     4         gui;s srar!ed                       dat in9?                                                                                                                   4                            A,            Yeah.
     5                       A.          Yeah.                                                                                                                                5                            A,            Aed d:d               you breai                  up rgain             i,        2Cl l?

     5                       0.          lnd        xere        you ccnsisiently                           cating       ahai            (h.o1e                                6                            A.            Yeah          -

     1         trme o! was l:                           oi agein,          ofi          aqain?                                                                                1                            O,            Hhen cid               yor break                      up 11 2C1l?
     5                       A.          : rhink            naybe coosisLen!l!'.                              trike        just                                            8                               A.            Around Auilust                        -


     9         naiGly                iexting            anC --         yeab.                                                                                                  9                            0.            Did you s!1II                             socialiae            wich Mr- Qf,intana
   10                        a.          Okay       .                                                                                                                    10                rfter             b!eakinq                      up vith         hjm?
   11                        A.          And schcol.                                                                                                                     il                                A.            Yeah, I rried                             to,    bu!,      like            --        : dcn't
   12                        0,          Okar-, did              ycu ever break                       up wi!h                                                            12                 kncB.               l,ike         it           was --         yeah,           it     was soneih:n9                       1ik€
   t3          M! . Quintana                   ?                                                                                                                         13                 !ha!.
   14                        A.          Yeah.                                                                                                                           L4                                0.            Dtr you still                     iave           feelinqs             for
   15                        O.          Hhen did               yo!      break          up sirh             Mr, Quintana?                                                15                l{r.        Quin!ana?
   16                        A,          Uayile --              I thi.nk,              honestly,             Like       me and hj-m                                      16                                A.            A Iiltle               bit,               yean.

   L7          Jusr          like        hroke           up like          --      I ahink             it     was his              cboice.                                1?                                O.            W.uld              you hang out al his                              house as Eecentl!,
   18                        a.          okay,           so rhen did                   he breaI.- up wiah ),cu?                                                          18                as 2018.                  rhe beqlnning                         of ihis               yed!?

   19                        A.          t'ie1i,         Ehe fj.rst             !:he          uas eround             --         or in                                    19                                A,            1n rhe beqinaing?
   20          2016,             :nd     : !irink           ias!         year arornd                 .Augusi.                                                            2A                                O.            Yes.
   21                        O-          So afte.               ycu broke               up :n 2416,                 yor 9o! baak                                         2t                                A.            Yeah.
                                                                                                                                                                         22                                O.            ls hi3              hcrse         66 Navajo                S:reet               ir     Dulce,

                             A.          Yeah.             I !hlnk         i.t (as             :n lbe         --     or it              was                              23                New Hex.lco?
   24          in      Lhe sunne!Lime.                                                                                                                                   24                                A.            Yeah,

   ?5                        a.          okay-                                                                                                                           25                                O.            AnC is              that         dithin               the J!carilla                    Apache



         sr\l \E(,rn():
         tlq   !r{   V}rr,Suir( ll(,
                                                          IIF-AN
                                                          lllu\ssocrArEs*
                                                                                                                                rrl   t-ltrrl
                                                                                                                               \llxtrnB.I\t
                                                                                                                                                lr 1 ts r )ta(
                                                                                                                                                \\\'.sinr
                                                                                                                                                  a;l('t
                                                                                                                                         tlti N It! t! I
                                                                                                                                    f.r\ t:n,l 8*Lrl!!
                                                                                                                                                                 I!
                                                                                                                                                             lri3r,                I   l'r ti{    llr,t,    \nil. llrl
                                                                                                                                                                                                                                             REAN          'l:;:rii'iiilii
                                                                                                                                                                                                                                             IADASSOCIATES,-                                                             ,,,1;;;;1i;",I:i1
                                                                                                                                         I.W                                                                                                D'fI                                                                             r@s,
U.S. v. Allister Quintana                                        la        B#,JH'                                           .{dt rioiiln(a{r,(,,trn
                                                                                                                                                4549                  U.S. v. Allister Quintana                                                     l-l
                                                                                                                                                                                                                                                                      ---,.--,
                                                                                                                                                                                                                                                                     @iiftd*i                                         ,-, '*a-;d6".",




     I         Feseavation?                                                                                                                                                1

                             A-          Yes.                                                                                                                              2                               a.            Okay.               Anj you're                   no Longer dac:n9
     3                       A.          Do ycu krow somebody by tl:e                                        name oI Ardlee                                                3

     4         Be:!Elyoun?                                                                                                                                                 4                               A,            Nc.

     5                       A   -       Yeah.                                                                                                                             5                               0.            !c        vcu sLil1               hava feelj.ngs                     fsr             him?
     6                       0.          Descritre              your      relario.ship                      with     Andre,                                                6                               A.            No.
     1         Be:telyoun?                                                                                                                                                 'l                              A.            Okay.               Did yo!                kilow somebody by the name of
     E                       A,          Riqht           now wer16 just                       frl€ids,            but...                                                   B               Travis               Howlaod?
     9                       O.          You said               "llghr          no?."              llere     you mole ihan                                                                                 A.            Yes       ,

   ic          :riends                at one poio!?                                                                                                                      1C                                O.            Eescribe               -vou. relaricxship                            *iEh             h1m,
   i1                        F..         Yeah.                                                                                                                           11                                A.            He !3s,              : uou1.l say,                      like        a brnt|:er,                friend
   12                        O,          Okdy.             0id you dare                      Vr.    Bea!eij;oun,                  ds                                     12

   13          se11      ?                                                                                                                                               13                                O.            Ycu 4ayer                  had an intimate                          relat:onshjp                   with
   L1                        A-          're trieC,              but,      I dor,t                 knou,      iE cidn't                    Just                          14                Mr, I{owland?
   .:'         happen or --:                            Con'r      know.                                                                                                 15                                A.            Hum-un.
   :6                        o.          ilhea did              yo! dale           Mr. Bettelyaun?                                                                       16                                0.            tJ5en $as the i.ast                              t:ne      you sau ttr.                     How.land?
   -,7
                             A.          Frobably               Iike      ic      lhe middle                 of     February                    or                                                         A.            It      uas kira                 of        torards         lhe       eid         c!     Ja^tary,
   ts          the enC, bu! re were just                                        liie          trlking,            but      it                                            16                aid         ia Has ar Hi1il.rt                                 in        Pagosa, Colorado.
   19          ba3n't,                Iike,         re.r:ly        dating-                   IL uas Jusl             llke             --                                                                   O,            Ycf, iever                 saw Mr, tc?land                          afler             seeing       hto
   2A          som€thj.ng                like           !hal.                                                                                                                              in Pagosa,                     Cclorado/                  a! a llaLnart                      al    rhe €cd ef
   21                        O.          you said               the oidd]e               ci        February          to about                                            21               January                 2013?
   2).         tile     Fr.c oi              Fehrurry            of 2Cl8?                                                                                                22                                A,            No,               ThaL vas the                   las!      ti.he       1 seen him.
   2i.                       A.          Yeah.                                                                                                                                                             O.            Okay,               Was there                   bad blood,             in ),our
   24                        a-          So thls            wouid have beer                         :n the          lasr          few                                                     opinion,                  betveen                  Travis                anal Al.LisEer?
   25          months?                                                                                                                                                                                     A.            lih3t             do you nean?


         s \sr r tl: ( )tatG:
         llrUn\,il.r, tuu llo
                                                          REAN
                                                          lslfissocnres -
                                                                                                                            'r,rl;:r,iili$ir,l
                                                                                                                                      ;,'1,'                 rx
                                                                                                                                                                                  5.rSr.\
                                                                                                                                                                                  llJ' l*r
                                                                                                                                                                                                 lt ()tI(1:
                                                                                                                                                                                                 lliq,Sdr r,0
                                                                                                                                                                                                                                            REAT{
                                                                                                                                                                                                                                                                                                                            ll.Ur"t[]I(A
                                                                                                                                                                                                                                                                                                                  ,rl tt,J\r\"s,ok t{;il,
                                                                                                                                                                                                                                                                                                                    ![q't,.!r. \U atliU
                                                                                                                                                                                                                                                                                                                             r.il, xrL!trl
                                                                I I        Eodd*,                                           ,,,,                             .,,.                                                                           l&lass0crArEs,",                                                           l:l\rlri)Il+rt 1
                                                                                                                                                                                                                                                                                                                             t&(src
U.S. v. Allister Oui.iana                                                                                                              ";i'si,'. "                    U.S. v. Allister Quinlana
                                                                                                                                                                                                                                               H
                                                                                                                                                                                                                                                1t
                                                                                                                                                                                                                                                  Efu(lEr
                                                                                                                                                                                                                                                                    IaftEE                                       cnkf nJn/.trbulrd,-trr
                                                                                                                                                                                                                                                                                                                            4552
                                      Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 5 of 16


        i                       a.            Hov dtd lhey                          feel         abcu!           eaah other?                                            L           birthday                     in 2018?
        2                       A.            liey         seen.d                  like      --      like         a brotle!          type                                                      A.                Nc.
                 relat:onship.                                                                                                                                       -1                        e.                His bi rrhday               i-r Februrry         ;rd,   correcr?
        ,]                      0.            lid         you ever                  see Ailister                   and lravis              9e.                       4                         A.                Ye3h.
                 into           any physical                      aire!.ations?                                                                                                                O.                You didn'r              oo io his        hcrrse on rebruary                 2,
        a                    A.               YGah.                                                                                                                  e              2018?
     1                       O.               When was thit?                                                                                                         1                         A-                Nc.
                             A.               Last         Year aaound lhe                               surnftierLime.                                              8                         O.                On February              2.d or 3!d of 2018,               diC you
        9                    O.               Do you kncil whv .hey goL into                                                a physical                                              see A.l1isEer                       Quiitana,          Andred Be:re1youn,               tseilnic
   io            3laercarion?                                                                                                                                                       Crllins                 cr Dcninaque                 HaiEes?
   11                        A,               Weil,         so6.times,                       like,Iravi.s,:.ike,                           gets                    i1                          ,C   -            Yeah.
                 drunt           sometimes                  6nd,               1ike,         whispers              stuff,       1ik.,                              t2                          o.                wh5 did           ycu see?
   1l            under           hj.s voj.ce.                   I guess.                     1 don't              knour      like,         liLtIe                  l.l                         A.                AllisLer,           buL lhal          was, iike,        afier       hls
   l4            s!uff           like              thaL.          I donrt                  know.            And plus,           like,            hc                14               birlhday,
                 *as hessing                        arouid         uirh              his         mon, coo, and lhar                        kind                    15                          C.                You st'          Ali:sE.!       t.e      day aiier       hrs
   16            .f       mdde him mor- mad, brt                                           --                                                                      't6              birthday?
   I7                        O,               Hhen l,cu say "with                                 his       rcm,"      Tra?is             yas                      71                          A.                Yeah.
   1a            messlng               a!ou6d              qlth            Allisterrs                    non?                                                      l3                          O.                So Februdry              3rd ol       ;0!r,      you 368 A1 Iiste.?
                             A.               Yeah.                                                                                                                t9                          A.                Yeah.
   2n                        O.               Did thBt             nake Allisrer                            upset?                                                 2X                          O.                Nh€re did           you see h16?
   21                        A.               Yeah.                                                                                                                21                          A.                At h1s horse.
   22                        0.               Wten )rau say iessing                                      arourd,       dte      ,ou                                22                          g.                Yor rerr:          to his      house thai- lay?
   23            lefe!ring                    !o sexua]                    relat          ions?                                                                    :3                          A.                leih    -

   24                        A.               Yeah.                                                                                                                24                          A.                About what time                did     you arrive        at his
   25                        0.               Did you go ao Alllsteirs                                           house on his                                      25               house?



             s.\st:\ +I   oltl(li
             llnllr\1d1,$@!            tllr
                                                                REAI\          "rlrr}:il\illiil
                                                                IADASSOCIATES,".                                                           ,,.illiili;jl',:l
                                                                                                                                                                             s
                                                                                                                                                                             I
                                                                                                                                                                                 \\l:\   il. (,lln t
                                                                                                                                                                                 I! DLnltJiia sunr llir
                                                                                                                                                                                                                                 REAN          "r*'dllirt'lrri;
                                                                                                                                                                                                                                 IADASSOCIATES,-                                         ,,,II,:].lI;;]JJ
                                                                D-tl                                                                           rJiiMa{@
                                                                                                                                          ,,,;ii5","'*                                                                           D-tjl         **_,r                                      r]tlM*r
U.S. v. Allister Quintana
                                                                       l-l                ;{Eirm
                                                                                          _**,                                        ,
                                                                                                                                                                U.S. v. Allister Ouintana                                            l }       ilE.q;a'                           .,^,,,'a,i,it'",.,,,




        1                    A,               fi         *as arouod                  the eveaing                   time.                                             1              :-le hallvay?
     2                       a-               !{haL (er€                   you guys dcirLg at !1is hou-.e?                                                           2                         A,                No-
        :                    A.               Just         laLking                  about,          I don't           knos,      like                                j                         a,                cid     yor notice            a large         puddle    of red
        4        court           s:ufi,                  becaus€               I had to q. to court,                            !oa,        rn                       4              liquid?
        5        Duradgo and stu:1,                                6nd,               ! Con'r             knou,       he vas jusr                                                              A,                No.
        t        asklng              ne about,                  11ke,               ny family               ard --          _ve-h.                                   6                         O.                Do you rer"embe. spealing                       Hitn    m€ outside
                             0.               Describe             the conCi!1cn                            of p_liis!e!,s                 ncuse                     1              and you mentioned                             :hat     you Lhought sonebody ilaybe                        iad
        I        on F€bruary                        3rC of r01B?                                                                                                     e              spi i led Kcol-Aid,                           o. somerhing,            1n :he hallsay?
        9                    A.               Ir         locked            dark because                     it     was aiound              the                       9                         A.                Yeah, bu!           I was meaning the bEahrocm --
   1C            evening               lifte.             and Las                    --     or,          yeah,      1jusa        tenl                              10                          O.                oh,     in lhe bathroom?
   11            st:::.gh:                  Lo h:s          baci               !c6m and w. s!arte.l                          talkjng,             and              l1                          A.                --     like      right      there,       yeah,     on rhe ualkray,
   i;            we vere.lrirklng,                                too,              anrl --         yeah,          and I had !o use                                t2                          a.                Did you have sexua_l !elaEiocs                          Hirb     AIij.ster
   1-:           :tre !es..con                           and,     1ike,              his         flrs!       bathroom           tc ahe                             13               lhat       day?
   1d            right,              like           ralking                out of his                    roon,      I krnd of,              1ike,                  14                         A.                 les.
   la            noliced               the docr                 was, ilke,                       kitrd      of messed up, and,                             I       15                          0.                App:oximarely               boil much alcoho:            did     yDu have
   1€            cian't          knou,              it     seened like                      Kool-.qid              splaLters          or --                        te               lo drrnk                 aL Al lister's                house?
   ir-           :t       !as.'l              rlat         big,            but       I kind.f                noticed:hat,                                          71                         A.                 Ma!,be a fifrh              and a pint.
   18            but       --        aij,           pLus,         I don'L                  real.ly          use that          restrcon.                            'r8                        0.                 A fifth          of vodka?
   t9            So I jusr                    rent         ao, 11ke,                      the     ftrsE          barhrooh        becaos€                           l9                         A,                 Yeah.
   20            Ehat toilet                        is,     Like,               kind        cf ilessed              up :n !hat              --        in          2C                          c.                 And d pin:           oI shaE:
   2t            that        bathroofi.                                                                                                                           21                          A.                 The same ihing.
   22                        O.               When yo! say Koo.l.'Aid                                     splaLters,           ,o!e         !hey                  22                          v.                 vDoka       a

   23            :ed in colcr?                                                                                                                                    23                          l.                 Yeah.
   24                        A.               Yeah.                                                                                                                                                              Ycu, by youlseli,
                                                                                                                                                                                              C.                                                   drarlk a ji:!h          of vodka
   2a                        O-               Did ycu nclice                          aay defects                   to rhe carper                     ir


             s.\v"\ tI ( ,!11(11                                                                                                                                            s.!\I\tI (rtx('l
             I lrhr Us,Sdr( l,r




U.S. v. Allister Quintana
                                                            ffi.**-
                                                            -          I
                                                                           r
                                                                               I
                                                                                      r'fuarr
                                                                                       lluNDE
                                                                                                                                     "rl';*tlliiilJ
                                                                                                                                           rs@ru2
                                                                                                                                 ..tuil:L.r-il!{\4.,1.
                                                                                                                                                                            I l', t-5r Vrrr, $[




                                                                                                                                                               U.S. v. Allister Ouintana
                                                                                                                                                                                                        I   to


                                                                                                                                                                                                                                 ffi.,*rr-
                                                                                                                                                                                                                                   laffiH,
                                                                                                                                                                                                                                                                                            \t.\lN I rtil(.1.
                                                                                                                                                                                                                                                                                 :rll 0, d \\r" silil rh{,
                                                                                                                                                                                                                                                                                   Ulurhq'r, Jlt r;n,?
                                                                                                                                                                                                                                                                                            I ?r, I tiLe u, I
                                                                                                                                                                                                                                                                                       lU aTlji 3tLlrpl
                                                                                                                                                                                                                                                                                            l&BW
                                                                                                                                                                                                                                                                                 !anr: LeqBSUboe.
                                         Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 6 of 16


         1                      A.              No. :ike,              we shared           1t.
                                e.              Okay.           3erpeen         jusi       you anl Aliisrer?                                                      2


        3                       A.              Yeah     -                                                                                                        :l                                Yeah,

        4                       O.              flh.r else           sas a! h!s            hcuse rhar               day?                                          4                     ;.          on March 8rh,                    were you inLerv:ew-.5                    Dy

         5                      A.              i{eIl,        ear-iier        --        or not eatller,                 bur --            I                                   Special         /r-geqts Lance Roundy anl                                Ycoty     ?lal.lrca      w


        6           lhink            lhere            was, rlke?           some Iady                 thal     was, 1ike,                                          6           !he      E3:?
     1              .uLs.j.de,                 1il:e,        knocking         oE his            !indor,        arrd I think
     I              she vras, :ike,                          as.ki.g      for      Travis,              ;rm noi         roo eDrE                                  I                     a.          Did yo! understand thaE it oas important to
     9              if     :t       {as         lravis         or And!e?,                but,        yeah.         ArC he's                                       9           !eil      r-hem !\e             truth?

    l0              llke,            I dcn'E             kno{ and --               yeah.                                                                     10                        A.           YeEh.

                                C.              So a lady              was asking               for     eilher         ?aavis         c!                     ii                         A.          Ard d:d         ycu tell                ahen the         Lruth?

    t2              Ancre!               guiside             of his       nouss?                                                                             12                        .4.          Yeah.

    l3                          A    .          Yeah.                                                                                                        13                        A-           Ms- Vj-gil,                ,hen        was the       l.ast    time       you had

    1{                          O.              Do you xn.,w ,ho                   ihat         lady        Fas?                                             1{               anv cf,nLa.:ed                  wjch Al:jsrer                  iuin:ara.,
    15                          A.              I13, because              1 ?as,          like,         si!tlog         on the                               15                        A.           P..rbably          ,hen          he gct         throri       :n.
    16              couch and ycu kdoe hov,                                   like,        the wirdors                 are all                               i6                        0.           When he qot                    chrorn       in *he.e?
    1?              hirh,           and --              yeah.                                                                                                1l                        A,           At Andrew's                    iorse-

    18                          0.              And {as Andree BelLelyoun                                   rhere      on Ehe 3rd                            iB                        O-           Wou.Ld --          would           Llln!     have been ol
    19             ,hiIe            you ue:a                 lhere?                                                                                          19               Febtuary          8lh          of 20la?

   20                           A.              1 don't          liink      so,          nc.                                                                 20                        A.           Yeah,       I thiak              iL was a Thursdny                  or --        yeah
   21                           O.              Whai about               Eennie         Collios?                                                            27                i believe             so-
   22                           A.              No.                                                                                                         22                         0.           So thai        day,             vha!     Eere ,you gqyts             doing         e:
                                0.              t{hat about              Dominique              Htsine-s?                                                   23               Andrewts           house?
   24                           A.              No.                                                                                                         21                         A-           laking       shois              and ihe:'. tsele --            :hey vere
   25                           O.              So rhe onlt               person          you sail at Allister                                              25               pI;ying          games, and !hose                        guys vanied              ro ha!,e a



              \ t\l \ ll:{*n(l                                                                                                           ll \l\ r)[l|u                 s   \s|t $ r)t}1at:                                                                                                tlu\ ()t!trlj
              ll!trdllr,r \iln.           r,0
                                                               DH,AN                                                      nrl In'il \$', Sdr rrirl
                                                                                                                           .!tr,qutru. Xll 3il(E
                                                                                                                                                                       I   rI Lin !l,xl.Slk rto
                                                                                                                                                                                                                 REAN                                                        n)t lhdX\'.tur lrtr,
                                                                                                                                                                                                                                                                              .!Drrrrnu., Ntrl $lo?
                                                                                                                                         liljJSrtqrrl                                                                                                                                 (,qt, 3 tl1 !) |
                                                               l&u\ssocnrns,"                                                    l-.L\
                                                                                                                                   lffise
                                                                                                                                         tnr! EtLf,Lr!                                                           I&IASSOCTATES,_
                                                                                                                                                                                                                     E  mmdrr
                                                                                                                                                                                                                                                                                    El\   (.7)n Btit0,
                                                                                                                                                                                                                                                                                          l.rclgt
                                                                     a I        n*Esd                                    +,,er:ilr{3yFi,!r,                                                                                                                                  cmd:    ilq'g5d,F,r (D
U.S. v. AIIisler Quintana                                                                                                                                 US v Alllst-.rOLintana




     1              cookcui               aad --             yeah,     they        --     tile-y we!!          dosn Lc:he                                         1                                                    BRiAN CACHUCHA,
     2              9:ore           and got the s:f!f                       and --             yeah.                                                              2                     after         havjng       beer firsa                   duly     srotn     unde. oarh,
     3                          A-              An.i a:_,e..oxsuming                       afcohol,            was Allisler                                       3                     !as     ques!ioned                 and tesrj.tied                as fol:-ovs:
     ,1            ar.eited                    ahaL day?                                                                                                                                                                       EXAMI NATI CI]

                                A.              Yes.                                                                                                              5           3Y MP,- SPIN;LE:
     6                          a-              Who else            was arrested                 rj!h       Atlister        cn                                    6                     O.          Gord aI:ern30r,                     sir.
     1              Iebrrary                   arh o{ 2018?                                                                                                                             A-          6ood aiierncof,.
                                A-              Dcniniqrie            Haires.                                                                                     3                     a-          Please        i.ntraduce                i'oursel!        to :he g:an.l
                                0.              And you ha"en't                    had any contac!                  v1!h                                          9           j ury.
                   Ai:isie.                    sirce         Eeb:trari      3th rf             :018?                                                         10                         A.          Irm Erl3n              Cach!cha,
    ti                          A,              No.                                                                                                          11                         O.          B:.       Caehucha,              dld you Ee! srbpoenaed                     tc be
                                O.              i{ave you spcker! eith                         hin      :n an./ raV?                                         12
                                A.              NO.                                                                                                          1l                        A.           Yes,       I did.
                                A.              So you ce!iainLy                    haven,t             spokeli !l!h            hjr                          l4                        0,           And Co you undersiand                           rha!       you,le     rot        the
                   sinc.            M3y 25th o:1018,                        rlgi:t?                                                                          1:               trrqet         of !his           iilves!         iqat:on?
                                A.              May :5!h            o:. lhrs        yea!?                                                                    16                        A.           Yes.
   :?                           O.              2018,        this      year.                                                                                 7i                                     Do ycu :ndeistan3
                                                                                                                                                                                       0.                                                    that      there     are currenily
   1g                           A.              May 25th:              I don'r           rhir k so, no.                                                      18               no cl-ims             !har       yor did             any!hj.ng        wrcng?
   !9                           O.              Okay, vou haven't                       Lad tsny phone calls                     wlth                        i_o                       a            v6   c

   20              ',-rr u: iilyLhi,iJ?                                                                                                                      2C                        O.           Do you rnderstancj                      lha!       yau,ae      cJrrartly
                                A.              No.                                                                                                         27                under oath?
                                                                                                                                                            22                                      tes.
                                                                                                                                                            2:1                        a.           And do you undeastand                           tha!       ysu hust       reil
                                                                                                                                                            24               the !ruth          ?

   25
                                                                                                                                                            25                                      res.


             \1\I\     rl:(rtt1(I



                                                             ffi.^rrr-                                                   '-lrll:!li
             ll!,hnltm1.Snr.             Ir,                                                                                                                           t \v[t tl: ( )]111 .[:
             sr.rfL \Udi,l)l                                                                                                                                           llr!;'nIdr.\r;k tll)                                                                                            [U]" rtr]nl
             i,fn .ar l! r!                                                                                                                                                                                                                                               a,l'nqxlN\1'. lud. ttiXr


                                                                                                                                                                                                                ffi.,orrr,^                                                ,V{unrx. Xy 3tD1
             I ll rr,ir ft:.1!!

                                                              11 Brtr*H                                                                                                                                                                                                                            t!! i!1
                                                                                                                                                                                                                                                                                       t:r0
U.S. v. Ailister Quintana                                                                                                   , .;ffi:,y                   U.S. v. Allister Quintana                                     I
                                                                                                                                                                                                                           R
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                     ft'fud.r
                                                                                                                                                                                                                                      Ehk4E
                                                                                                                                                                                                                                                                                li!\
                                                                                                                                                                                                                                                                                  I]llM
                                                                                                                                                                                                                                                                                       1,4i,
                                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                               3   14  lfl
                                                                                                                                                                                                                                                                         -,ki:ri?g8ud.                  u
                                   Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 7 of 16


     l                       e.          Do ycu rnderstand                    lhal     iI     you dc acl             te11                   I                          A.            Yes    .


     2             rhe lruLh             lo the         grand        jory,     you may be charoed                     and                   ?                      0.   Did you no!lce.rny rancld sm.11s cr lrlo.a
         3         .o.vi     cied        of perj )ry,               obstructicn             of justice,          and/cr                     3                 io the house thal day?
     4             lalsa          star.jme.!s,           each of uhich                is punishable              by :F                      4                      A- )Jo, I didn't.
     5             to      five     yer!,r        cf    inpriscnrent?                                                                       5                      a.   And ii.l he tell you rhat day thar 5e
     6                       A.          Ye3.                                                                                               €                 planned !c ki-l-L T!avis Houland?
                             o,          D3 licu rnierstiid                   thaE you nay refuse                     !o                   l                       A. He di.ln't rei_-1_v !e:1 re !ha. he p1a.,ned,
     8             ansuer          3ny ques!ions                   thaE ray       incriminate            you?                              6                  he lust men!.icneC !5a! he ilas -- 6e11, i)3 ner,!ioned
     9                       A.          Y€5.                                                                                               9                 hih, and then all he said ,as, "i'm goirtq Lo kiI I
    10                       O,          Mr. Cachucha,                ho, cjo vou kno,                Alli-ter                         10                     hin," ycu knok-
                                                                                                                                       :i                                            Ard
    tl             Cuin!ana?                                                                                                                                           O.                       "hf d:i he say he ?anled ir kili               Travis
    12                       A.          Hers my nephev.                     il1s Ecthe!'s            my --      no,                   :2                     llcHland?
    13             his      --     :1is dad's           ny firs!           cousia.           Yeair.                                                                A. It cas to ahe eife=t ol over a money card
   1{                        a.          Okay.          llo,       about     TraYis     Howland?                                       1{                     !hat ras so nuch money, I believe it was 30,0CC o!
    15                       .A,         He is,         iike,        one of my first              cousins            --    :           :5                     someLhing oa the cari, and Ehaa xas al1 lhB! i! cam€
                                                                                                                                       -,6
   15              mean, nepher              --        he's        ny nephe!.         too.
   i1                        0'          OkeY.                                                                                         !1                              O.            Dio AlIiste!           believe ihrr Tlavis had his
    i3                       A.          His dad was,                Iike,     prerty         much my fi!s:                            1!                 morey caad?
   19                                                                                                                                  1'                              A.            Yes.

   2D                        0.          Okay.          Aod on January                13rh ca 2013,              did !ou               2a                              O,            .4nd ihat dpset him?
   27              spend !he day $lrh                      A:lister           0uiriana?                                                27                              A,            ies   -

   22                        A.          Y€s,      I did.                                                                              22                              0.    You ,ete artesaed and pl.rced in ri:e D!lce
                             O.          Were ycu at his                   hou$e?                                                      ::                 jail         in -ranua.y of 20:lB, riahr?
   21                        A.          Yes,      I {ds.                                                                              21                              A. les ,
   25                        O.          I$ that         66 Na'rajo           S!ree!?                                                  .::                             0.            What claLe kas !hat aF,p!osimat€1y?


             r   L\ln E ()tICr:                                                                                                                  s    r\'l r tI ( )lll( t:
                                                       REAN                                                                                                          (ruk
                                                                                                                                                                                                                                          '-l;\;;rii
                                                                                                                                                                                                  ffi.,*rr,..
              ll9t*tM,.r.Sdk ll0                                                                                                                  I   rlt:{    Urn\.         I X}



                                                       l$llssocnrns,-                                                                                                                                  Fl    reIIt|lucrr                             rffi{w
U.S. v. Allister Quintana
                                                              r[tEsE
                                                               a I
                                                                                                                                     u.S. v- Allister C)uintana                                   -
                                                                                                                                                                                                      1 I     mEuEt                      , ,," ,.4d8 .,'"'




     I                        okay, this uas -- th:s !as, 1ike, aeward
                             A.                                                                                                            I                  releaseo from jril,                      right?
     2             !Le end, like -- it uas, like -- It vas, Iike, a reek                                                                   2                           A.            Yes.

     :             after fty bi:thday on the :13!h, iL was :ike abaut !                                                                    -i                          C.            das Alliste!           tn ja:-L r:f,h you Iron
     {             {.ek att-er that, ani then: -- I spent just; couF:e                                                                     4                  feLrruary 9th unt1l yout re:ease                              3n
                                                                                                                                                                                 _r3r-b
                   o: days there, and I ended up gerting back in there                                                                     5                  feb.uary                          ci 20:a?
     6             fcr the same thj.n9, inaoxica!lon. Aad I jus! spent                                                          a          6                           A.            aan you run thai que3Eion again?
     ,1            couple o: dalrs in the!e, too, and then they sent                                                      se               1                           a.            Su!e. .ras A:Ilsier in j:r1 rith you tron
     6             to the detox cent€! afIer thd!.                                                                                         3              Eebruary 9th lhrcugh your re.lease                                     on

     -9                      0.          0k6v.                                                                                             :'                 February           1   3th?
   10                        L.          And that's                wher€ I was released fros                                           10                              A.            Yes   -

   11              stnday.                                                                                                             it                           Okay. And in laii did he ask you !o go
                                                                                                                                                                       A.                                                                            by
   L2                    C. Okay. Sc let,s frame thls: you believe i!                                                                  12                 his house gilce he ra3 released -- onca yort !ere
   13              ,as abcur Janu€ry 20th of 2018 (hen ycq re!e taken                                                                  :3                 released?
   11              to jai.l. in DuLce, ard rhen you ee!e released in EatLv                                                             1    '.                 A. No! realiy.     t had jusL sropped by because
   15              Feb!ua:y ci 2018?                                                                                                   15                 you knos, I just recently got acquain!ed !irh him,
   '.4                       A.          I ras re]easei   i was -- ii  t   efore that.                                                 '.6                y5u know, be.ause I didn,t                             see l-rim for a long l:me,
   1]             Has sone{here -- sorewhere, :ik9,  tn :h,- i!Cdie cf                                                                 17                 and he kas mad at me for a long time,
                  Ja.ua!y i be1_ieve Eaybe, but ! r!s only ou!, :ike,                                                                  1e                      0.   So he didn,t ask you :$ go by his                                   house
                  raybe a leek, and rhen I gat in troubl-e again and I                                                                 19                 after yoi rere released?
   20             qct back in, rhat uas arcund the 25t!.                                                                                                               A.            ttui-!h.         I was just passin,q !hrough, ,id I
   2'.                 a.   Okay, so you're thinkirg yo, ,ere jj                                                     1ai.i             21.               was pass.inq b./ and h. saw fte,
                  fron a! least ihe 25th of.Ianuary through                                                                            22                              a.            Did be ask you --             between
   23             February           1   3rh'i                                                                                         21                !"ebruary 9rh and February 1:th cf 2018, did                                   he
                            A.           Yes, yes, yes.                                                                                                  ask you any suspicious ques:ions?
   2S                       Q.           Okay, And on Iebruary l3th,                             _\rcu Bere                                                        A.               yeah, The d.-y Las                     bei.q !e1eased, thal

             s\r.'llEr)m(t


                                                       ffi.*.r,-
             llol*1&tr.ru.rril                                                                                                                   i\N t.\ tl: { )tlttl
             tu{. }i.I\l diU                                                                                  tt'i,ri,i,,,,-ffi                  l'rt{}htrl.s!tu            tn                                                                     ILIN ( )tl(E
             (.r,i iBEle t9
             Il\ (nD 3rr9l1!                                                                                                                                                                     REAN                                    all Itui]_1t.$xrr Iriio
                                                                                                                                                                                                                                          ,llboqrxrqk, trtr| rlo!
                                                               H       @l}r&,(B
                                                                                                            .,,',,
                                                                                                                           l@
                                                                                                                     ,13$*,,,',,,
                                                                                                                                                                                                 Kllss0crArEs,"                                     [tu;, a ull [) r
                                                                                                                                                                                                                                              F \\ g$, I H_e lt,
U.S. v. Allister Quintana
                                                                                                                                    U.S. v. Allister Quintana
                                                                                                                                                                                                       R
                                                                                                                                                                                                      a l
                                                                                                                                                                                                             e.ut
                                                                                                                                                                                                             lmftuG                                 r&@w
                                                                                                                                                                                                                                        ,r,rr ilr!49t4ry{.,,s,
                                           Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 8 of 16


        I             was, 1 believe.                            oa rhe 25th,                     a!cund         the    25!h o!                                          i                        O.           Th:t sas rhe dry you uere releds.ici?
                                                                                                                                                                        2                         A.           Yes.

        3                          a.              i'n         asking            you belween              February            gth anj                                   l                         q.           3D    !ould th3t hive been rhe i-1trt, of
        4             aebruar_r 13!i-                                                                                                                                   4             february o!                 2018?

        5                          A.              reah,         okay,             okay,         okay,     yeah.          Otay.          Did                            :
        5             he *hat?                                                                                                                                          6                         O-           Okay. And when you we!e released, did                                               you

        1                          O.              Dii         he asl            you ary suspicious                     questions?                                      I             spend rhe even:ng uiih a friend cf ycu:s naned Daruin
        I                          A.              To ae1 I yc!                    rhe t!ulh,             not real]y,              no.                                  6            Valde??
        9                          e,              Was there                    a trma when you were in jail                                                            9                         A.           Yes, I rjir-
    10                together                    when he asked yod abcuE vha!                                      p.ison         was                             10                             0,           Has he sioce passed dray?
   i1                 1i ke?                                                                                                                                       11                             A.           Yes.

    12                             A..             That was the day t ras being                                        released.                                   12                             0,    Solry to hear rhat.
    1l                l.ike        jusr,                I gress,                $aybe a fee ninutes                     betore         they                        I]                                   fhe rext no.ni.ng, did you hrYe b!e:kfas!
   11                 tsele re:easing                           ne, he --                 I guess he sat me Ec in the                                              11                ,ith         [;ruin?
    l5                restroon                by Ryseif,                        and Las                uashing      Jp and strff                                   15                             A.           Yes, i did,
   16                and geiting                         ready            t6 go, and he cane i.                         and askeC ne                               1a                             C.           And then ciid the lFo of yor p3rt ways?
   il                 tiat         ques!ion.                                                                                                                       1r                             A.           Yes.
   ia                              o,              ilh!, dld              rra:      seen strasge                 :o r/oul                                          1!                             0.           So rhar would have bee, Ehe rcrning of
   19                              A.              It     €as just-                I 1ke --            T vas jusr,            like,      I                         19                Eebruary 14Lh oI                         2018?

   2t-               aonCer ,hy                      he asked me thaE,                            ycu knou-                                                        .L
   2t                              0,              Aod djd            )re clarify                 why he ksnred                to koos?                            2l                     C. Did you srcp by Allister euj-ntana,s                                                     hcuse
   22                              A.              Huh-uh.                                                                                                                           al:er pa!tinE tsiys sith Dnrrin VaiCe?:
   23                              O   '           OkaY '                                                                                                          :l                     A, Yes, I..lid.
   ?{                              A.              Once I anssered                         hih,         he jus!        seit      oui on                            ?4                             O.           ls rhaL the house ai 66 Nauajo S:ree!?
   :5                                                                                                                                                             ?5                              A.           r"es.



            | | !r


            f
                     ';i
                           Vu_a.


                \\ {rr, x rlll l!!
                                   Sril    |Io
                                                                 REAN         .r::,,ilil\ljr]lir
                                                                 lAlASsoctATEs*                                                       ,,1;::':u::;rl
                                                                                                                                                                              I   r! li{ lln\.    suk 1!l
                                                                                                                                                                                                                              P.F'.AN
                                                                                                                                                                                                                              KutssocrArEs,"
                                                                                                                                                                                                                                                                                    g)l   lltrnl
                                                                                                                                                                                                                                                                                                   \l\ {)!tt I
                                                                                                                                                                                                                                                                                                    rl
                                                                                                                                                                                                                                                                                                 \$. \dr.lrsr
                                                                                                                                                                                                                                                                                     -\lhuq'r!8, Nll xtlrt,
                                                                                                                                                                                                                                                                                                  (iri s rg) lo r
                                                                                                                                                                                                                                                                                           lr L\ rilil r [!, tr!
                                                                 D-El                     **_r                                           l4M.9se                                                                                                                                                  lwlw
                                                                    I I                   ntuidE                                 .n r i{865.i" f                                                                                            taEEd                                 -'d'-"4868""                "*
U.S. v. Alliste. Quintana                                                                                                                                      US v AllisterOuinbna                                               1l




        1                          0.              Around what rine                          did        you geE to Ailiste:'s                                           I
        2             house?                                                                                                                                                                                   8ut this          time     !here       aas oc arts6er,               ,nd         J

        3                          l,-             ?his         ,as        around          --     pre!.y         nuch arcund             early                          :            couLd sfte11 Lhe odor,                             so I figured,            oh, re11.            iet           m=

        4                                                                                                                                                           4                gc check ihe ioor.                          you knou, mayb6 somebcdy will

                                   O.              And les.ribe                         the house when you ar.i"ed                                                  5                aIswer            the doci.                Sc I vent         to the        frcn!     door;           lhe
        6             there-                                                                                                                                        6                windcu {as open.                           So I !!led           the dca!       beaause i ,as
                                   4,.             Okay. s.metimes                         t doa't          rake       the st:eet.                                                   y€1l1ng             ihrourh          the sindc{           stiIl,          I Ha: yellinq                his
        8             You lnou,                    !here's                a I!Etle          back !!a11              coming up,                                      8                .sme.              ; caI:          hin     nephew.       Aod I ooene,l the door aad
        9             iron.            y.u         Ino*.         the back side,                         ard so sometj.nes                ,hen                           _c           I peeked in,                    tnd the smail            Has just           bad,     and sc 1 was
    10                I'm coeing                        fro(     !he iown,                 1 take         that      1i:tle         back ,ay                       10
    "lt               ao lhe horse-                             And I las                 like         naybe --        I Bcuid         sa,v,                       lrl                                         So:       wenL in         thln/,ing       i!     was rcttee           nea!                in
    12                a;ybe            50 I€e!                 away snen f seen ahe wif,do{s                                   3lar      and                                         ihe         fridge         maybe, ancl l ras,                   like,      yoE let         sonetliing
    1J                rhe i ighr                   was on,                tIe      kitchen             I iqht , and I cculd                                       1i                 rot?          Hca --            you knos,           I uas puzzled            beaause ioB
   14                 sneLI            sone!hiig                 aLready.                                                                                         14                 cculd         --        hov coulC           that     be, you kncr.                 Aad lher            so i
    15                             A.              Wj-I1 you describe                            thai     smell?                                                  15                ilen:         to lhe          laundry         room,      I opened !hat               back door,
   15                              A.              I!     amelled                liIe      rotren         6aat-                                                   t6                 anC rhar                sas a:1          .leaied      cdr_.        Aid     rh€c     lhe titchen
   l,                              O.              Whar dld you thlnk                             ir     uas?                                                     \1                uindows,                 I opened !h€n nore.                      I cheched !he iridge,
   1E                              A.              Tc he,            it         .eall.y     srelled          like       --     Iike      when                     t:                e:erythinq                  sti:1         iooked      fresh       in there,          whai LitEl€
   t9                i deer's                     rotti.ng           o! soneth.ing.                                                                               1_l               was in ihere,:rjd                          I closed       !har.
                                   a.              Ani so wha: Cid ycu Oo?                                                                                        2t                                           I He.t         to Lhe frcnt            Iiving      room; e.jervrh!ng
   2l                          -q.                 I --         I seen !he windoFs aJar,                                so !hinki.tg                              2i                was ajar,                  Iike?      rhe couches,             everything            was oui           c!
   2a                srmebcdy v3s inside                                    l"ike         he ilsa?s         !as,        because                                   22                p1ace.              It      looteC         s:ranqe.         And i_here !as              siu:f          in
   2)                s6me!imas                     I sould
                                         aSproach rhe EindoN like     that whpn                                                                                                     the livjng                  loom thai          was dever            -_ li.ke,        jus:     left
   24                ii ,as o.en, 'iou l(noq, and say, .,f,ey7 reph€!,
                                                                          :Jou                                                                                                      lhere          and pui             !he!e,      you know,             And 1 sas eveE saaled
   2a                kaqw, it's  me," you inor, ancl he'11 say, "co to ihe                                                                                        2!                to.      like         --     fir3:        thirg:hat           crossed         fty mi.d        because



            l,!li,'VIi,\ik                 lltr
                                                                 REAN                                                             ,,, ,,...1.','ti,,if','tl,                 i tx't \ tl: ( )111(1:
                                                                                                                                                                                                                                                                                             Il.llN ('t}tr1.

                                                                 ffiS3ocmrus," ';"ii.iili
                                                                                                                                                                             ll')t^ltd.S'nh ti0
                                                                                                                                                                                                                          REAN                                                    3rl lln{ N$. \il. ld!}
                                                                                                                                                                                                                                                                                   ,lllL,B.srk, r_V 8it(,!
                                                                                                                                                                                                                                                                                              rilrl tLi!,rt
                                                                             r:l          eEJ{edn
                                                                                          lfuF.uE
                                                                                                                                             r{lM{s?                                                                      EulssocrArEs,"                                                l--\\ (.ili, * rr! ru
U.S. v. Allister Ouintana
                                                                 -          a I                                                  ,,,".r nil2567r.i,,     n
                                                                                                                                                               U.S. v. Alliste. Quintana                                    la ffiuH,                                                         t.@2
                                                                                                                                                                                                                                                                                 !tuf hi,4g6gd,,Dr
                                                 Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 9 of 16


        I               o: rlre smeII                             Has dont L look                    in rle        closel,           viu        inaw,                            1         !xo houses up the streeL,                                  Ea.i I tcLd              her,          1e: ne use
        t:              or !hrt                  --        ooe of lhose                    back rooas.                                                                                     y.ur         Fh.lne.      :'m         q.irg         tc    repoit          samebody bloke                     !r:o
                                                          So I vas like                    --     I sLarlei              beaCrn?.iosn                                            3         your ciusin's                  horse,             froln ehra jt             looks          like,           aio       it
        4                r-hat hallvay                            towarC ihe               back rocms,                  inrl     thers!,<         a                              4         stirks             in there.
                         ii!sl             lil!1e                 !coft,6nd              Lh€n the!e's                   liat      firs!         rc.m,                            5                                And rhen so I called                          ir     in,      anC CfIj.:er
        6               you can see il                              Ht,e. you're                  r/alkinq         doail th.              haI1,          yo:r                    6         Chad leld              6e, CC, he saiC.                      we!1,         xe'le          glvinq           of,t
        1               can !r.cticdliy                                  see ln jt              qhen the door's                    cpen.              And                        "l        lunch          !rays      rlgh!         no{.             And I saici,             tre-I1, I knos he,s
        E                : --            I 9ct             tc !haa              :irst          lil!1e         !oon 3nd lhe.                   lhe                                6         supposed ro be .eleased                                  !oday.           He krs          supposed to
        9               ioo!             Ee righi                  there,            ani       ahat      --      that      roon js where                                         9         get out before                   me, bu! a!parently                         he hasn't-              gor
   '_a                                                             sas B:!h
                        311. lhe                 blood                                   t towel           in iE,          like      srrrebody                               10

   :.1                  ,as            Erying              lo wipe j.t up, bu!                           they      d:d a stoppy                   j.t)                       l1                         O.        Lei's      back up, l4r- Cachucba,                                 jf,sr     a 6oGent,
                        and jus!                     lefL          1!.          A.,d I just              ,\aen the blccC                   puddle                            12            Sc shich              iErghler's              house did            ycu 9o ro?
   ll                   sjth             Lh€ towe1,                      and ever_ylhing                   Fas a:.r€aCy dry.                                                 13                         A.        My daughter,                    Cheryl-
   :l                                                     AnC thal              --      that      rinaic|         doesnra          --      r!'s          a                   1.1                        O-        Yo!r      daughte!,                Cireryl?
   15                   big            ,indou,               it     doesn'!              ha./e a .u!!ain                   on ll,          and                               15

   i6                   rhai's               uhere                a -lo: of tae                 iigh!         ras ccning             Lirougt.                                16                         a-        And you said                    you cal.led          ii      in.           Did yon
   i1                   The resL                     of ihe horse,                       Lire kitchen,                  every!hing             ilas                          11            call         lhe      Eulce      oepartmen!                cf aorrcs:ions?
   16                   b.ight              because                 ci     the E!riains,                      !hey're            xh1re,        aad so                        18                         A.        Ies,      1 cid.

   I9                   rhe sun was shininq                                      through             lhe kitchen                 and !he                                     19                         O.        wh:/ dld         you not carl                 911?

                        dining               roo[            prEtty             b!ight-              And ihen            !hal      .rck        root                          20                     A.            ?his      --     vell,            see,     !his      uas the firsL                       rime,

   21                   is rhe only                          room Eiat                  had 11gh: vher€                    all     Lhe bLco.l                                2L            and I sald,               jus!         let        my neghe!          know th3t               scmebody
   i2                                                                                                                                                                        22            broke          into     his      house.                6ecause       I ask€d hin                   first,            dld

   2i                                                     I .iidr't             go t.          the      lrack,     !o lhe          far       btei            or              23            he qet released                   cr i.s he s!iI1                    ii     the!e?            Ue said,

   24                   anythi.q,                         !o his          room.            Hhen I seen !he biood,                               I !an                        24            he's         stiIl      aer,r.          So I said,                welI,      liet         him inow rhat

   2:                   cu! o: !he house and I tsent to ny dauqhler's,                                                                       like,                           25            somebcdy br:ke                   :n:o         hls        ho!se.           I diCn'!          *:nt          hin        tc



                 r.\sr\
                 t
                             11:   (

                     l!)la, Yrt1,strin
                                       ,rtl(I:
                                                 ,   l0
                                                                         Dr.aN          'l:;xiil\rtrliii
                                                                                                                                                                                      \1IL\ t}: { )El(l
                                                                                                                                                                                      llnLljilil!:$& lllr
                                                                                                                                                                                      $nhli.trU87l0l                             REAI\                                                              'i:'il'.ii:\lrliir
                                                                         IAIASSOCIATES,"
                                                                         E-s
                                                                                 la ffi,rll'
                                                                                                                                                  ,,,ir,t;;it:,irtl
                                                                                                                                                         ,ffiOrl+2
                                                                                                                                            ,,,,, 'odiill.,",       ,,
                                                                                                                                                                                      lxrx !ir- 19 re
                                                                                                                                                                                      r.L\ coi) I e,

                                                                                                                                                                         U.S. v. Allister Quintana
                                                                                                                                                                                                         tq
                                                                                                                                                                                                                                 l&[ssocnrns,"
                                                                                                                                                                                                                                         /    I      dlEdii                                     ,
                                                                                                                                                                                                                                                                                                           ,''ril;li'*
                                                                                                                                                                                                                                                                                                    n,,r il.:
                                                                                                                                                                                                                                                                                                                457U"n.
                                                                                                                                                                                                                                                                                                                          {,.
U.S. v. Allister Quintana




        L               ihlnk ir was me, because, you kno{, he stalted                                                                                                           1        gnells ln ihere.                         ?hey lold me !o cr].l back at 2:00.
        2               -invitingme back over, you kncs. aod then he goes,                                                                                                       2        And theD I Baid, I donrt kno, if                             I should qo through
        3               shen you got ou!, ,_ou know, just sHlng by, you knos,                                                                                                    3        the house o! *hat,                             Oilhat.    You knoe, 1,( aflaid of
        4               so I was, 11ke, okay.                                                                                                                                    4        vhat I sight flnd.                            you knov. and so fe d:scussed i!-
        5                           And so anyway, after I calted 1t in to                                                                                                       5        I said, He1l, Iire                            got stuff tg do at my house rea]
        6               Correcriong, they said call back at 2:00, and I ias                                                                                                      €        quick, !rve got ro                            90 look rhlough some papers thar I
        1               1-ike, ,eLI, can you Just let him knoo, you kncc,                                                                                                        1        need to take back docntorn.                                        So I did, aqa lt took                               6e
        I               because hers aupposed to be relsased today, you kaow.                                                                                                    8        aboDt -- frou, Ilke, about 12130 Eo abcur it                                                              was
        9               lf he gets !eieased, you know, elther uay, you knor,                                                                                                     9        exactly a Ilttle                       befole 2:00.
   t0                   jssE Ier hin know. And 1,m up in the neighborhood,                                                                                                   r0                                   So I sra.r6d headed back dokn the street
   11                   you kncr, and then, Irm a! hy ciaughter,s hguse. And                                                                                                11            ,here se all. live in that uhole llt!1e area, and I
   t2                   so he qoes, r1l r1ghr, {ell, j!st call back a! 2:00.                                                                                                12            {aB supposed to 9o to my daughrer's a[d call becalse
   13                   Aod I sald, i donit oeed to tafk ro ycu. Jrst 1et                                                                                                   13            they said they cele going to have hir on the phane,
   14                   him know Ehat somebody broke ioto his house, and                                                                                                    '\4           but since his hoosa ls before my daughterrs, I
   15                   tltere's a s6e:1 :.n thete and the house is awry like                                                                                               15            figuled, ,eL1, naybe he gor our by noc. And as 1 ras
   16                   sotoebody broke Ln. And he goes, {eI1, aIl ri9ht,                                                                                                   16            golng do*n !h€ driveway add gettlng -- approachirg
                        lust ca:.L back at 2:00 anyray. So I eas, like, okay.                                                                                               ll            lhe door. 1 seen evelyrhiig (as still the {ay I ieft
   18                   f ran back up to my -- (e1L, 1 was at my daughter,a                                                                                                 13            1t. f left :he back doo! open, I opened up Lhe
   19                   tslready lepo.ting thir.                                                                                                                            i9            kltchet windoss vl.de open, atrd I jusE left tha! front
   20                                                     And !o we discussed it
                                                        afEer we hBnq up and                                                                                                20            rLndoc the lay it ras, and I laft the froni door side
   ?1                  ue uere, 1lke, you knos -- and thaiis {hen she ras,                                                                                                  21            open. And so as I fas apploaehlng the house Ehe
   22                  like, reiI, ltavis has been misBing tor -- fo! a few                                                                                                 22            secord tj.ne, I said. eel1, daybe he got out. But as
  23                   days noq. He would have texted fte o!. you ;nor, his                                                                                                 2J            I was approachlng, I noriced, t sald, ,eI1. there's
  24                   ea-91r1friend, Alle. And f uas, llke, rea:.iy?                                                                             She                       21            s!iI1 nobody here.
  25                   goes, yeah. And I sald, rell. sonethinq lea1ly                                                                                                       23                                   Arid so I yelled again Jron the d6or ard I


             i !\1.\ tl: ( )ln(t
             I   t')   li'   )1tu,1.    s0k I llr
                                                                         REAN         t,l.lirilii.                                                                                    s.!\f:! tt r ,[x]!


                                                                                                                                                                                                                             ffi.,*rr^,
                                                                                                                                                                                      llJrlnr\l.nr.Sd. llr)
                                                                         I DASS0CIAIES, ,.,i;;;;ji;;i:;l
                                                                         D:[I               *.**_r,                                                   rffisM
                                                                                                                                          ,'tr.Itr.L"1'n{r"{'..{,
                                                                                                                                                                                                                                                                                                '-;';i,l-i*.ii
                                                                                                                                                                                                                              1a B,:rtr"$i.
                                                                                             enG*
U.S. v. Allister Qu ntana                                                       { I
                                                                                                                                                      4571               U.S. v. Allister Ouintana                                                                                                     ,     .,,gfl*,ly
                                   Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 10 of 16


     1        kas like,                     Lhe saell,             you knod,            and I vas 1ike,                               Jahn,                         I              thcre             r.is          lighL          on ttris            side         and Ii!ht               oi this               slde/
     2        I w3nder :f                        I should          go in i-he back,                    l_cu kros.                         Maybe                                    l,jt       dark evcryuhere                               else,           you knoH.
              ssseb!1dyrs                    ba.k       ihere.            And I B.rs like,                       sh.uld:                     or                                                                    AnC so !he s.y                       the 1rgIt-                   iooke.l        slLinl:nq
     I        slouidn'r                     I?     I vas sca!ei.                     And so I said.                          I'm goiig                                             into            ir,       lt         lock*d          kind          of --         ir      eas glooiy                 a.id
              !c do j.t,                    you kr'or,            check ihis            out.           So I uenr rn!o                                                              Spook-v, and as I $as creepjng                                                   !he dcor               open,            I cr€pt
     6        xls           roi)m.              Thertr Eas.eally                    noihinE        fror           whac ! could                                      6              ii     --         I g.t              i!       abcu!          !ha!:ar,                 and rheo I no!i.ed.i.t
              s.e.              I dlln':             vant         to    Iock        rn:hat         big           closet               rn his                                       ras a person,                                 And I saw irom,                         .Lii:e,       naybe :-his                  part
     6        !oom.                 So:          uas,     1:ke,         darn.         I checked                  tha shorer                                         i              on up to ahe head.
     9        .oom.                  I could         see Irom the hallway                          that           the          light                                9                              A.              And for             the reaord,                  are you lefetrinq                               to
   10        Na5 oafi                  it        locked      like         nathrng          sas in there.                              I                            lf,             ihe ra i st?
   i1        didn'i                 go -in Lheje             or Lurn on ihe                     ligh:            or any:h-ing.                                    1l                               A.              Yes-           And I couldnr I r_ell                               vho .i! (as                cr
   t2         I just                looked         aLat chere ras                    iar_hing          ir        !here.                   And                     12               arything.                           I Eould          just,         tell         ih.? skin            ?as discolorei,
   13         then I passcd                        rhe aoom righr                    lliere      wiri\           ali         the blcod                            1:               I ike,            I cculd                 tell       the body wa5 *i!td                             of pr:fy,                 and
   14         ir        i!,         and lhere's              t-hls        first       f.irtle          room,            it's                                      t:i              fron        !ha:                1 could             mske oui              there          {as,         .ii'r:e,      wounds

   I5        eBpiy.                                                                                                                                               t:               all        over           r.ig:1t here.                       Froi        what --                 t jJsr       sraled              at
   15                                      Ani sc Las                   going        beck dcrn              the hall,                        and                  15               it     for            a few seconds,                          yor        knov.
   17         I ras --                 sertreahing stopped                        me righr         there,               and I Frs,                                                             O.                 Are you reietrinq                            !e the            toaso         uhe!e             !Lose
   l8        Iike,             peek in rhere.                          Afid:        {a-<, like,             I diinrt                      Nant                    13               uounds were?

   19        :o so bad-                          Either      rhai         one or the             frchr            doo!           cioset,                          19                           A-                 r"es, lhis                area rrghl               hcre.

   2A        irerets                 a a.Icset            !ithc         beh:nd        lhe       front            Coca.                I!rs             a          2i:                          O.                 M., Cachucha,                       let     me just                 go back ard

   21        smalle!                 closea          lnd then             th:s       one in        !tre iiall.uay                         is       a                               clarify                because the court                                 repor!ea             is wricing                     dorn

   22        biq closet,                          And it      has a dorble                    ciocr,        it         qpets              like                    22               everyrhjng                          you say,             but ,e donrt                    have a visurl                        record

   23        ii:is            iav,           And I crep!                !he right             docr      open.                 I didn'l                            !3               ol     this,              so _iusl;or                        the aou!t            !eccrd's                 bei€fif,,               -ler

             cpen it                 all         the uay -iike             th3c.           T was jusr                   creeping                                  21               se $ale                s!!€           thar          I c3n aiequately                          e':9ress            ilhaa !ct

   25        it         oF=c, because i!                      ilas kind              o: dark.               You kno(,                                                              shored                (i.h           your ha:ds                   whiie         ycu were iestifyinE.



         $\stl lt: o|llQ:                                                                                                                 \1,\lr_ r!h1lrl                                                                                                                                                                ifill rn:llcl
         ll,r t!yrN,su,.             !1r
                                                          IIEAN                                                               ,rt-llinlNB        s(t rG!)
                                                                                                                                \llrttnlq'k, \\t ntlt1,
                                                                                                                                           iiti, St|*l!t
                                                                                                                                                                          I I I'   tlr \ldo    ,   Sdi" I lr)
                                                                                                                                                                                                                                    DEAI{                                                                   ?r,l-lhi ]_\\'. sik la:!r
                                                                                                                                                                                                                                                                                                               \llrrltsrg.. \ll l;11r2
                                                                                                                                                                                                                                                                                                                           (ilntl!,f,l
                                                          KlassocrArEs,-                                                             I r\ (tri) B (rt 0,
                                                                                                                                                t3@w                                                                                B,lass0cr,ATES,..                                                               f.!\ (rr 3l3rr11!
                                                                                                                                                                                                                                                                                                                           rffiqq
                                                              a I              Do&sd                                         r illJ       il(,!LLUurfltr,ntr
                                                                                                                                                                                                                                            I    I      6EsE                                               r.ililn. trJ, nlNh,rnr,{n
U.S. v. Allister Ouinlana                                                                                                                      4573'           U.S. v. Alllster Quintrana                                                                                                                                4574'




     1                        A.           Okdy.                                                                                                                    1              that's                a pelson.                     And 1 couldiii:el.l                               who it             wds,
                              0.           TeIl      me if         this        is.orrecr.                                                                                                          a.              You mentioned                      j.a las            disco_]o!ed?
     3                        A.           Ckay,                                                                                                                    l                              A.              Yeah      -

                              A.           When You sdld                  you uere openLrrq tl-e do--!s,                                                                                           C.              Wha! coior                   Has i!?
     5        lhere            oere tuo <looys 1n the hal-l(ay?                                                                                                     5                              A.              Jl kind             of       lcoked         p31e,            but      therl again                  j.r
     6                        A.           :es-                                                                                                                     6              Looked like                          --       yo,    kilow,          li.ke,           rel,         yetLos,          green,
                              O.           And both          of :hosa               doors       ocer        inwarll              --                                                ilhatever,                      f!om tsha! 1 sau,
     8                                                                                                                                                              a                              C.              Did 5/ou have arry i'jea                               vhcse body iL sas?
     9                        a,            --    ioralds          yo!?                                                                                             _t)




   10                         A.           --     they opei             outdard.                                                                                  ii)                              O.              So aha( .lld                  you do at that                        polni?
   1i                         e.           Okayr tova rds you?                                                                                                    1i                           A.                  I ran back up to my caughter's                                              aid         :
   t:                         A.           Yeah.                                                                                                                  i2               repcrred                      it.         He. lrmily                Eas -'her                      famj.Iy        Bas ihere,
   t3                         O.           Torards          you,                                                                                                  1:               her mon, her morhe!,s                                         sis.er            ard Lb€ li!tle                      kics,
                              A.           Yeah.                                                                                                                  irl              !hey Here aLl the.e-                                          They were jjs!                        sj.rting            ir       tne
   I5                         a.           An.i you open one of them outward                                            to(ards                                   15               1iving                room uatchinq                          'fV cr whalever.                        Anc rhea                 I ran
   t6        you?                                                                                                                                                 I6               b3ck up there,                                I said,             hey,      .:'et he use your phcne,
   17                         A.           Yeah.                                                                                                                  17               one of vcur phorrEs.                                         There,s            someboCy dead in y-our
   t8                         a.           And abour a ioot                       wicie?                                                                          13               ecusln's                  house.                 And ihey                jusi     freaked              out.             They
   19                         A-           )eah,                                                                                                                  1!               didnrt                belle!'e                me.        1 said,            Lei me use youi                         ph.ne.
   20                         0.           And you peeked ii,                        ard ycu :oul"d see --                                                        2A                                              And then everytrody                              kino         oi     pani.c)(ed,              nainly
   2t                         F..          As I was --                                                                                                            21               like        fry sis--er-i.-law.                                    WeIl,         l --         she's         s!rIl            my
   22                         ?-           --     someorie's            body?                                                                                     22               sis;er-in-la,                             even Ehougi He rere                                f,ever        mar! ied,               bui
   :ll                        A,           Yetsh, as I was --                       I srs       creepinq                it      oEerl                                              re vete                thai           aIose.                 And so she was. like,                               do you
   24        1ik.:            !hat,          I wis startinq                    io    see it       ncre            aftd nore a3d                                   24               really                thtnk           you should                   cal 1?         I said,              yes,         I       am
   25        ocre,             and ahen I 90!                      so fa!           ard i was, ao.Ly moly,                                                        2.               goinq            !o ca.l I this                      in-           you kior,                 rhis      is crazv.                      1,h


         !\sll\    Er   r   )$:(a:

                                                        BEAN
                                                        lsAssoctarus'"
                                                                       'i,nrii:iirilil
                                                                                                                                                                          x.\Nlr l1 (,11tr1:
                                                                                                                                                                          lll,!;rlljutl,S!&               1,.)
                                                                                                                                                                                                                                    PE'AN
                                                                                                                                                                                                                                                                                                                      Illl\ r,l]1(
                                                                                                                                                                                                                                                                                                           5l-,]unl\\1',$nn U;3,
                                                                                                                                                                                                                                                                                                            \n,,qunts. UI 37tcl
                                                                                                                                                                                                                                                                                                                      ilrii itg!0r
                                                                                                                                                                                                                                                                                                                 l.t\ (lrj) 3l1!rr2
                                                                                                                                                                                                                                                                                                                                     t.




U.S. v. Allister Quintana
                                                                                                                                  . liffit*iif
                                                                                                                                             4575              U.S. v. Allister Ouintana
                                                                                                                                                                                                                                    KIASSOCTATFA,".
                                                                                                                                                                                                                                         la            Effi:a's'                                                      tffilqs
                                                                                                                                                                                                                                                                                                       .{reili !!onlitr{{x,1..,n1
                                                                                                                                                                                                                                                                                                                      4576
                                         Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 11 of 16


                    i:t        going              tc          let      !his             qo,        )jou know.                 'fhere's         a D.'rscr                              I                   q.          OL3y.
     2              ir        Lh:t         --       i.         !he cioset,                         and jrou carr smel:L it.                             il:                           2                   A.          Yeah.
                    saells               prettv                srrong.                      I sa.id,            I'm         surprised          yo!                                    -l                  O.          And, agaln,               i'ou didn't               call          911 because ycu
                    ,::nrt           smell               it         f:om here,                     because             she's         jusr      iike                                   n         thcughi          !eporLing:E                   to tie        fepar!me:r!                 oi Corrections
     5              maybe --                  maybe noa even 100 fee:                                                 auB!',                                                          i         w.s sufficien!1y                      reportin_a            i-t?
     €                                            Ar.          s..ight                      away my ex-girlfrieod                              handed                                 a                   A.          Yeah, 1 fiqured?                     ye3h,          e"e:.ithing             g.es
                    m? her phcne ani lhen                                               I ca:1ed                jt     in.       And, like,                                                     LggElhe!,             ,cu      knoil,        :trs        _aolng !o qet                  !egc!ted         anyway
     I              five            minu!.s                   1a!e!:                ras        3iread),               talkinq:o              the                                      3         thtougl          --     a1:     the ilay,            so I f-:gured                 ir     D.uldn,t
     9              police,                and !he investigation,                                               and every!hing,                                                                 natter.          you kncs,              just        --    j!st      caI1,         y.u      knos-
   t0                               O,            Ari          did      you r€port                        it         that     time,         agair,            to                  1C                      O.          Sure.           Afrer         rhe --         a:ter         la!      enioraeilent
   i:               ille       Depa!rment                           .a Correc!icns?                                                                                               1i            cane by lhe touse                      on ilavalo,               dirl     you go by Beftiie
   7?                               A-            Yes, I calied                              Correctfons                     agaiE,         bdt    I                                            ColIins'hor-se?
   1l               said,            lei          my nePhew ktrow that                                         lhere's         somebody dead                                      13                      l-.         Yes, I dj.cj, later                    on titat            day.
   14               in his               house.                     Eecause I asked,                                did      he qe:         cut    yet?                           14                      a.          And Cid ycG speak eirh                              Bennle          dild 8e.rri.e's
   15              A.d rhey s3i.l,                                  no, nol                 yet.          : said,             we11, le!            him                           1:             fdther          rbout        the      fact      that       you Ciscovered                    rhd bcdy
   15               knov this,                      I said,               t):erers                  sonebody dead in his                                                          16            in --
   1:               bouse,               so qet                the cops up here,                                    :he eaergenay.                      so

   l8               ibal            was -_ th.1t {as, .                                 .                                                                                                                 0-          --     in Allisrer's                 house?
                                    q.            Ard was ihe per6on                                      you Lalked                 to at lhe                                   19                       A.          Yes,      I did,

   lc               Depa!leenl                      of Ccrre.E:ons                                 ihat         time         Hendy, yoir                                         2t                       0.          Oi.ay-          Now, Ya. aachucha,                         you had nolh!ng

   7L               niece?                                                                                                                                                       :1             tn do ,:!h              rhe .ieaih             of Travis            Hosland,              did     you?

   22                                                                                                                                                                            22                       A,          llc,     I didn't.
   23                               C.            And she obv:ously                                  must have leportei                            i!                            21                       A.          :r     faci,       yor wete in jail                        froh
   24              treaause la!                          enfcrcement                         shored             up ta the housE?                                                 24             ,:anuary         25th,        app:oxlma!eLy,                     !hrough          Febluary
   2'.                              A.            Yes.               sle' s a CO-                                                                                                2a             llrh?



              s \x1_-\ tl: ( ,fu(11                                                                                                                        ]t.\ts.)tB(!:                                                                                                                                        \!\lN rn:txl:
              I l') [r{: Vd!. S!0 llll
                                                                      REAN                                                                    tl    llunl\B Sdh 16l,                                                                                                                                Arl lluil \\' \iln. la:ir
                                                                                                                                                                                                                                                                                                       \l[q'rnr., \lt rilr,



                                                                                                                                                                                                                "' ffig#'
                                                                                                                                                 ${iEn}r',       Nll El'!
                                                                                                                                                             (iln fit:lll!l                                                                                                                                    Llrl xtf,-,r'i I
                                                                      HllassocrArEs,"                                                                 t:\\ g), 3 l:rs 19,                                                                                                                                I \X tiiilir i ll ! rxf

U.S. v. Allister Quinlana                                                     Il               |,hftu
                                                                                                                                                            lffi9q
                                                                                                                                              .,,;l nJ;{LL'n,r,L,.,tr
                                                                                                                                                              4s77            ,..'li',1:                                                                                                                      t.@
                                                                                                                                                                                                                                                                                                   rd,!l tri, itu!ilil"ilr,"u,
                                                                                                                                                                                                                                                                                                                4578




         1                          a.,            Yeahr yeah.                                                                                                                         1        said,        I don'E uent                !c ac b3ck in                    !h=re,          I dof,'E even

                                    a.             And di.i you speal< with t'81 A(Jen! i,ance                                                                                                  r.nt       lo see hin rr                 cr.lk           Lo h1m,          So they          pu! me in                a

                        Roundy oo June 25th of 2018?                                                                                                                                   3        differer!!            cel1,          and evenltally                     I go!      ouc,         like     t
                                                                                                                                                                                                couple          of Cays larer.

         :)                  a.  A4d did ycu cnderstand hc, lmporlanx it                                                                                      kas                     5                   0-          0kry.           So da coilersaLjons                         uhaisoeve!                 with
         5              :o:e1: !h€ lruLa --                                                                                                                                           6         h:m since             Eebrua:y           13ti'       of 2018?
        1                           A.             ies.                                                                                                                                                   A.          NO.

        I                           A.             -- rhe ttu:h !o Agent                                             Roundy?                                                          5                   a.          Ck.rY.

         9                          A-             Yes.                                                                                                                               I
                                                   Okay. And y-ru l1d retl hin the iru:h?                                                                                         -,0
    r0                              0.
    11                              A.             Yes, I ilid                  .                                                                                                 i:
    1:                        i.                   thln was [he last ::ne ycu haC .ontact                                                                 wi-.h                   '-2

    1i                  Allis!er                  Quinrants?                                                                                                                      i:1

    i4                              A,             Tha! Lasr day I qoi ou! tha! Fas on lhe                                                                                        -.4

                        1   3:ir.                                                                                                                                                 1i
    :{                              A,             Eebluary llrh?                                                                                                                 16                      after         havi.?         been first                arty      sworn undea ca!h,
                                    A,             Yean.                                                                                                                         ll                       was oLesLiored                     and tesrified                 as fcI.i.ous:
    :a                       0.   Yor ha'/en'c spoken !i:h him in any cay.                                                                                    an                  16                                                           :XAMINAT iO]I
    :9                  the relephane ot anytling. since Lhen?                                                                                                                   19             3Y MF. SPINCLS:
    2J                                             :lo   -                                                                                                                       :a                                   $ould        you Flease
                                                                                                                                                                                                          a.                                               lnrr.ICuce             yoDrset:             !c     !he
    2l                                             Since             Fehiuarv                  f3,        2C1a?                                                                  21             arar.d Juri/.
    22                                            When I g.r                        puL b-!rk                  in     fhai     second tine,                                      22                       A-          M); nare's          Bennie           CoILins,              I1,
   2l               said -- j                     i.ld              cificels,                  is ny nephe* siil:                            here?                               23                       O,          :nd,      Xr.     ColIins,             you testi            fied      here abcut
   24               Tiey            said            yeah,               And I said,                        *€IL,             {here     do yoJ gu is                                            3 n3nth          agc,         rigii?
   2t               have him?                       :hey             said,           he's           back jn.:ie                 pcFulatj.on.                                     2,i                     A-           yeah,        cn ny bi!taday,



              llrrti,       U6.Sd-         lllr                                                                                                         v u\ ( [na[:                       \.\\l \,Lr)tlt(l.

                                                                     ffi.*rr,-
                                                                                                                                              l,l lltrnl\\1.Srn. trtn                      lr /lf,r\ir,,1 \o,u.ll!                                                                                            !t1tr" t,tllal
                                                                                                                                                lltrrr,qB, Nll sit0,                                                                                                                               !r'lltrrt \\1-,$nrr lifr)

U.S. v. Allister Ouintana                                                  I
                                                                               A
                                                                                    I
                                                                                              E.'n
                                                                                              EoEEq
                                                                                                                                                         r,{r} x (r9 r' I
                                                                                                                                                    f\\ tiiirallrfi!
                                                                                                                                                         r@w
                                                                                                                                             L{'{r itr'4,s7y,il.,di
                                                                                                                                                                              U.S. v. Allister Quintana
                                                                                                                                                                                                                                   ffi.^rrr,-
                                                                                                                                                                                                                                     la ffiuH'
                                                                                                                                                                                                                                                                                                    llhrun$. \II rTlirl
                                                                                                                                                                                                                                                                                                                tjnti dljL9ll,
                                                                                                                                                                                                                                                                                                         I \\ r?rji r ILot{,
                                                                                                                                                                                                                                                                                                               lstr$99
                                                                                                                                                                                                                                                                                                  H'dr rh{BR0b.!,{1
                                        Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 12 of 16


         i                         C.             Okay.              Ard did            yo!         again         get        slbpoena        lo be                          I       uent      Lo ask you aboul                                    is durirq          your previo!s
         2                                                                                                                                                                  2       testinony                     vou:aIked                  abcu!       s€eLnE a photograph                        rhe,r
         3                         A-             !eah.                                                                                                                             Warren Cachocha picked                                         you up sone!j.me febru3ry                          lrd
         4                         O.             And, ag;ra,                    dir        yor      --     do yau lndelstand                                               4       of 2018 --
         5          thar           youire               nor the t6rgel                       of this              invesEigation?                                            :                 A.                  Yeah --
         6                         A.             Yes, sir.                                                                                                                 6                 O.                  --     do you lemember thaE?
         1                         A.             YoJ understand                        lhat         there            aie     current:y            nJ                       i                 A.                  --     liarle-v        and garrer                 pici(ed     ee r)p. ,rnd
         I         .Laims               !hat            yoL did anyrhlng                            urcng?                                                                  8       thatrs         when rliey                    showed me lie                      plcture.
         !                         A.             tes,            sir.                                                                                                      9                 O.              They showed ji.u                         a phctograph              of Travis
    10                             0,             And do you undelsLarC                                   thaE you are                                              10              H.w1 and           ?


    11             currently                      under oaih?                                                                                                       11                        A.              Yeah,
    72                             A.             Yeah        -                                                                                                     \2                        0,              And I'm going                         to sho* you wh6! h.s                        been

    1l                             O.            And do yo$ undelstend                                    you nusr               rell     she                       :.3             $arksd         3s Gr.ind JDry Exsj.bit                                     1.     :ir,      iioes iha.            --
    l4             t!ut-h:                                                                                                                                          r4              tirat     inage                appedr         f3miliar              tc you?
    l5                            A-              Yes, sir.                                                                                                         i5                        A,              Yeah, !ha:,s                        ahe picture-
    15                            a,              Do y5u urdersland                            lhar         iI        ycu do nol rell                               16                        O.              ?har's             ih€ Ficrure                   --
    't1            the truth                      to ihe             6rand           Jury,          you nay be charged                       and                    1l                        A.              YEAA.

   18              convj.cied                     of perjury,                    obstruction                     cI     ius!iee          and/o!                                              O.               --        lhey      shoked you?                       And does it              appear        ro
    19             I;1se               staLements,                       each of which                    is punishat!-Le                 bi; up                    19              be a !rre                 aod accura!e                        depicLjon           ai vha!         you seae
   20              io           five      years               inpriscnmenti,                                                                                        2C              shown the day $arlen                                     and Ha!ley              ptcke.l     you up?
   27                             A.             Yes, s.ir.                                                                                                         21                       A,               Yeah, ie showed oe :t                                  on his      Dhone,
   22                             A.             !.nd do you uEd€rstand                                   that          you may refuse                              ::                       A.               olay .
   ?3              io anarer                     any questj.on                       that      sould             incrimina!e              you?                      23                                        l4R. SPlNSIE:                        trnd J'm goinq               .o pubt tsh th:s
                                  A,             Yeah,                                                                                                              21              ra the Grand Jury,                              I'm golng                  to pass j.! around.
   25                             i.             Ckay,               U..        Ccllins,             rxe         firsa       quesrioD:                                              .1ctLal1y,                i'1 I sEart                    r19tt      he:€.



              \ \:_l .\
              lllLe\hd.suu
                          l1:   dtIt( l
                                          llr)
                                                                    REAN          1ffi'l:'i\rlli;,i
                                                                    IADASSOCIAIES,"                                                         ,., i:;;;ll:r;irl
                                                                                                                                                                                ll', Dr ll,na.sun. lld
                                                                                                                                                                                                                               REAN
                                                                                                                                                                                                                               l&lass0crArEs,"
                                                                                                                                                                                                                                                                                                       ll \l\ {rFt(r
                                                                                                                                                                                                                                                                                               ,rl'n{d \\\' lsnr lria}
                                                                                                                                                                                                                                                                                                .!hpa{{. \M i71.1
                                                                                                                                                                                                                                                                                                        [i(rl x (!t{ r
                                                                                                                                                                                                                                                                                                    rrx l,?DaILolqj
                                                                    D-t:l                                                                        rffitrc@                                                                                                                                               lffi+a{a9
U.S. v. Allister Quintana                                                   I    I       dil6a
                                                                                        -'*.-t,                                         ,-v':in45gl1.d,,'       ti S v AllislerOLintana                                                  a    I      .EEdE                                    Md:dtg8rni!{,




     :                 0.  And tl.e pe(son ih.t's depl.Eed in tha:                                                                                                      I          Lo take             yo!             r.o the      18l o!            Lc) qo !a-]k?
                  pho!ograph, ls thar Tra!is Hor.Iand?                                                                                                                                                       t{iTNESS CCLII$Si                            Be.ause            rhey     st:rted
     a                            n.             Yedh.                                                                                                               :             threatenlnq                         ne, calling                 (e on !he phcre                  and

     4                            a.             okay         -                                                                                                      1             eYerylhinq                 -

    5                                                                                                                                                                                                        II                                    who?

     5                                                                                                                                                               6                                       SITNeSS COI,LtNS:                            Harley         anC Warren.                 They
    1                                                                                                                                                                              told      he rbat                    --   I dcart               knoH, they            jusi       ca_lled me,
    8                                                                                                                                                                ,_            saarted             lelling               ne just.                : donra          l'.no*,    that         I was        a

     9                                                                                                                                                               9             Fart      cf        it,             and I to:.d                them I wasi'1.                 50 I told
   1C                                                                                                                                                              :it             thsm,       can you please                                !ake me !c the                  iGmediate
   i'l                                                                                                                                                             it              autho.ilies                         9c I cou.:d ralk                   tr        Ehem.       And rhat's             shat
   1';                                                                                                                                                             1:
   1J                                                                                                                                                                                                              tlas rhar ro eis! re that r.hey
                                                                                                                                                                                                  f      I
                                                 II                                   30 d€ were corf used abort                                   lso             14              iine*     !haL you rere.ooperaL.ing      in the investlgaaicn?
                  :hingi.                  You had :olc                          Harlet           tha!           ycJ!       ca!     was r!                         !a                                        I:fNESS             CO11,1NS: yeah,                       I did        everything,
   16             Alliste!'s                          house Ehar mDrnLng,                                                                                          1€              Anylhing                a&yone wanred.
   1r-                                           tsITtiSSS COLLIN5:                           tio.        ir_ was rhe day I                                        i1                                                                              Drd you uanr                rhen to
                                                                                                                                                                                                             II
                  bdlied                Alliste!                  ou;       of jait.                The day he ki.ked                        har                   lg              lrdersaanC                     --hat by dlopp:a9                       you off            !here.       ahey kneil
   !9             ol!           was lhe day I Bas the.e                                       in my --                {ith        sy cal.           i              19              lhat     you !ere                     cooperatlng                  and doin_q everytiLtrq                        you
                  prllFd:rff                          r.j tnp            sjd-        iike     this         Er,.          tiee.                                     :.t            ceul<i do?

                                             If                                       And yo!             lefr        y.ur        ca!     rlere?                   27                                        IJITNESS CO:LINS:                            yeah,        I reEt         uF !here             and
  22                                             WtTNiSS Coi.l,INS:                           No.          I usE ny car                                                           I geen the$,                         and th€n              they      ta:d         na to €o dcwn lo the
  2a              errery --::'s;                                  truck,             actualIy.               I use my trucL                                       21              tD and see them at                                6:CO, so thdt's                     rhai        I.lid.          And
                  every            day.                it's         a Ford a-t               -iO-                                                                 24              tha!'s          rhen             I cj,d my first                     inae!rie*.
                                             II                                       rhen vhy did                    ycu ceil            u:lley                  2:1




             s.\\l:t t1, ( r!11(a


                                                                  ffi.*rr,-
             lri,t;rlidtr.$k llo                                                                                                                                            I \Yf t ta ( )tfl(l:
                                                                                                                                        't1,',"rilil;                       ll', l;s !tu.L 5dk     I   lr)
                                                                                                                                                                                                                             REAN                                                             a,l
                                                                                                                                                                                                                                                                                                        tl.\N rrlt('l_
                                                                                                                                                                                                                                                                                                  nLnill\t'\ir. rtr.ft
                                                                                                                                                                                                                                                                                               -!hFntE. \\l xitrp
                                                                                                                                                                                                                                                                                                        t.td, atloltl
U.S. v. AlJister Quintana                                          11 ffi":st'                                                          ,,,,,*xiffil?:3
                                                                                                                                                                U.S. v. Allister Quintana
                                                                                                                                                                                                                             EulssocrArEs,",
                                                                                                                                                                                                                               H   Etu.mri
                                                                                                                                                                                                                                    II              EEl!.6
                                                                                                                                                                                                                                                                                                   til\ r.?r.r 8(L! r99
                                                                                                                                                                                                                                                                                                        tfficsq
                                                                                                                                                                                                                                                                                             ..nr* il,45gtr{r,di
                                  Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 13 of 16


         1                                                                                                                                                          1\'..!.-,           j.a!

         2                              I                            I donr!                knor      iJ    you'1:                                                                                 II                                             i{h=r         li:r        .,:ij      ::i      :i,is
         3          axecily         renemSer,            bul      ve rere             just      l-rying          Lo 9et,                 ycu               l        !':.::r:rEi
         4          called         AiliEte!         out,         w6s il,             January          31s!       or the                                                                            BITNe::                     Ca:,LIll:i:                     ltre d:;,::r.r:.,                !ri.kei           ni
                     IsL of        Eebruary?                                                                                                               5         up,        iiie         da.'J lrhi:y trere i:;11i.1r                                        rC L:.r tr.                  lhorri.
         6                              flITNESS COIL:{S:                       Ii     had to he the                      --    the                        6                                       IIiel.n.y--
         1          i:_cht     before         --    I think          ll    was hls              bi.rthday             or the                                                                       itiiN!l:!                   :C:.L1li::                   :i:a!'s             !i.r          ri:rr-f,        si,.,red
         I          right      bsfore         5is       br.tnday          I goa hir                out      oi     ja11,                                   8        a=,          i aen':                     r.Fen.er:r.                                !a;j:              na:!,         iu:-     rir !:s              ..r:
         9          aecause         I hed to scrornge                     ay ihings                !cgether,               I                               9        late         i.l:d                  r]     ,:i:..r'i.{,
     10             ?aried         thes,      and 1 get            Lhe 6oney tcaether                            anC I got                               10                      ,,'.              rBl y!.                     SFindl.)                   :i      (cu!r             l::!.       -.:.-:      ti.
     11             iia     out.                                                                                                                         l1         ii:ti.r      tilL:h+                       b!-dy ras S.iaariea.i                                          il;:-llisLar,s
     12                                 II                          o*"r.                                                                                           !-iouse, rrqireci                           l
     13                                 WI?NESS COLLINS:                        Thal         ilas the                          me and                    r3                      ;.                rt        -'1'rl)                     nd.'      l,:.: r, \'i41.
                                                                                                             'igiit
     14             Cheryl         were tlere.                                                                                                           l{                      :.                SJ la.rr                    !rat             a!rtld          have !'::eir febr!:a,/                            :.1   :;
     15                                                             ADd then                 riar'3         rhe same                                     15         ,.t 2i--z:-
                                        II
     16             ?\,€niDg        th3t      AlIlster            kicks         liar.ley        and Urchaei                    or!        cf             16                      n.                r.-         ,           .= l":"                 : ll:           r',' :ili:                 :..:)lr:rr.                :--

     11             Lhe hf,use?                                                                                                                          1l         xl;P.L I f lr st                         i:.:r             ii.
     18                                 AITNESS COLIINS:                        Yeah.                                                                    I8

     19                                 IIo*.r.                                                                                                          19         ,-',ir       ::rsr                  lrt.r,:irn                        iri:a         li!/.if.r,..r,er,:                        --
                                        WITNESS COLLiNS:                        And that's                 the     sane                                  2A                      l                 i:efL            --
     2l             eeenlng         my girl!:iend                 vented         me to go bac,{ home.                                                    21                      -.                --        ri:-:               t.!i....::r:                          -

     22                                 II                          .*.'r.                                                                               22                      ;.                --                    r,r             li..-L
                                        MR. SP-fNDtE: An.l so to be c:.ear, Ailister                                                                                             A.                Llk;r,.               inl              let      ra it:rish:r,e                            iJu3silcn.

     24             was out cf custody by february ls! of 2018, rloh!?                                                                                   24                                        -         ..f::!             C:.r..rErirt;                      ih.::            1:.).i.        l.r.larrr'3
     35                                 ,IITNESS         COLLIIiSi Yeah, he e;s -t his                                                                   25         b.a\         iad          t€ea             ais.riered                          i.      I:tirJiar's                       iaJaa,         rr!:,1:




               iliiiii'il#''       REAn{                                                                              ,r,*,#,x}l.lliliji}
                                                                                                                                                               !j$_f-r n t )Fl(a
                                                                                                                                                               I ll) l,a' Vr'{r, Sur                                                                                                                     Irl ltod

                                                                                                                                                                                                                         ffi.*r*,-
                                                                                                                                                                                         I   lrr                                                                                                                       f,_\\'.   lutr. lr;ixr
                                                                                                                                                                                                                                                                                                            ln!rtrq'[ \ll 3;lir!


tJ   s
               ;r.i'r1li,';it,,,,,
              v. Ailisrer   ouintana
                                                        lgl[ssgcmrrs,*
                                                          I I .oeqtu
                                                                                                                               ,],,riir,;ilt.'t,',1
                                                                                                                      r{"'il m!3988}FdJ'''
                                                                                                                                                      U.S. v. Allisler Ouintana                                                      I      I      lqlEmE
                                                                                                                                                                                                                                                                                                                      Itr)i'tll!trt
                                                                                                                                                                                                                                                                                                                l-r\ lt[rHlirrlul
                                                                                                                                                                                                                                                                                                                     l{l@q
                                                                                                                                                                                                                                                                                                         , {h:J' nil'{hun,r.u{x




         1                                                                                                                                                 I        af!er -- do yL.u ahial.- thaf, !his piatu.? w3s af!e.
         2                                                                                                                                                 2        Lhai beatrng cr {as !h:s aftea his death?
         l                                                                                                                                                 3             0.    (By Mr. Spind.Ie) AnC, sir, lo yo, koo*                                                                                              khen
         1                                                          So wha t            s ihis picture of                            ?                     4        r,ha      L image was                           !a ken?
         5          I'f; sorry, I doorl renember this.                                                                                                     5                     n.                I lon'1.                              I don'i.
         (,
                          0,   Mr. Co11 ins, doulC you describe ihe ifiagt                                                                                 6            A. Bua EhlE is specificalLy                                                                             the          i.maqe       iirir         {as
                    :hat's narked as [ir.nd Jury Ertibii i.                                                                                                1        sh6vn o vr)1j on febr)ary :ath --
         I                e.   I guess ic's just Travis with I iif!h, a                                                                                    B                     A.                Yes-
         9          bottle b,y rim,                                                                                                                        9                     n.                -- .f :01r?
     10                   O. And yru lerenr: ihere uhen thaa                                                                                             10                      l.                Yes, s:r. Tha:'s wia! Bar!en sf,,)?eo tre                                                                            or-

     l1             photDg!3ph --                                                                                                                        11         his phone.
                             a.         Nc.                                                                                                              72                      a.                Thank you.
     13                      Q.         -- vas taken, right?                                                                                             13

     14                      A.         No, si r.                                                                                                        14

     15                      C.         I!'s jrst           specif:ca-1y the phcLcqtapll                                        LhdL                     15                                                                                 INS: Yor g,:ys -- you guys are
     15             was si:own !c you --                                                                                                                 1.0        t lot of people.                                           lt's          r .Ict of people
     1l                      A.         -feah.                                                                                                           1l
     le                  E. -- vher you sere !ajaen t3 ih? :El :or your                                                                                  :3
     19             :irsc inrervler?
     2a                    A. Hher -- when ihey picked fte:p,                                                    rhar,s lrhei                            20
     ?1             l\lsr!en showeo me.                                                                                                                  21

     22                                 II                          'ras rhat after                        - I thi.nk                    ycu             22

                   nerticned            he qo! beat              up sosewirere                 aIolg         !he      I   ine --
                                        wIIIIESS COLLINS:                   yeah        -                                                               24
     25                                 GRAflD JUFOT:               --     .r        s_-mebcdv dii-                            a: t                     ?5



               t!Yr'.l  H- ( r1l(l:
               ll! l,*r vdrl.rur( ln'
                                                    PtrAN                                                             .',      ,     l'\"ril',ill              s.{Vl 1 }1. ( njn( t
                                                                                                                                                               lllrl5rvxa-niu
                                                                                                                                                               !u li,. IIt irln[
                                                                                                                                                                                        rri,
                                                                                                                                                                                                                         REAN                                                                            ".',,,,",,.''\'.\lil'li
                                                    EflSocnrrs,"',,,:ir;iririii                                                                                rJritBrpB
                                                                                                                                                               i\I l.Itn8Il1l!!
                                                                                                                                                                                                                      ffisTocnrrs,"  ",,,;ji:j:ij
                                                                                                                                                                                                                        11 tsm,ff'
                                                                     hlENtur                                                         lrruaqll
U.S. v. Allister Ouintana                           -
                                                           ,;-
                                                        llaEs(
                                                           rl       .,,-,,,a4h7,..,....
                                                                                                                                                      U.S. v. Allister Ouintana                                                     .,,                                                                           ,iffiY
                                 Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 14 of 16


    l                                                                                                                                                             1




    3                                                                                                                                                             _a




    4                                                                                                                                                                                             O.                       (By sr.               spindle)                  Mr. coIlin:,                 you

    5                                                                                                                                                             I                undersaand                                  you're            sti1l              unde:         oarh?

    5                                                                                                                                                                                             A.                      Yes, sir.
    1                                                                                                                                                                                             0.                      To clear                    up n corple                  cf      th.ings,       whe, you

    I                                                                                                                                                             3                were picked                                  up on Februa!y                             1{!h      c!     2t13        and rd}iel
    I                                                                                                                                                             3                to .he FBI office,                                                 were yoJ picked                       up Liy ilarrerr

   10                                                                                                                                                        :0                    Cachucha and HarIet                                                 io{lard?

   11                                                                                                                                                        :i                                   A.                      i-nd Michaei.

   L2                                                                                                                                                                                             A-                      And Uichael.
                                                                                                                                                             :l                                   A.                      Ieah.

   l4                                                                                                                                                        '!1                                  O.                      ThaLfs            Ha!1ey Hcwland's                               boyl!iend?

   l5                                                                                                                                                        :5                                   A.                      Yeah.

   16                                                                                                                                                        '-6                                  O.                      Is hLs lasI                          naee Davis?

   L7                                                                                                                                                                                             A.                      I dorrL                kna,              his     Iasi      nane,        bu!     that's               her
   l8                                                                                                                                                                              boyar ienJ.
   19                                                                                                                                                        :9                                   O.                      Ihose         are rihe !iiree                           peop:e         rhat     picked               you

   20                                                                                                                                                        ?0

                                                                                                                                                             :1                                   A.                      ieah.
                                                                                                                                                             22                                   O.                      Who is fiarren                            C3chucha !:r relatian                          to you?
                                                                                                                                                             23                                   A.                      JusL a f!iend,

   2A                                                                                                                                                                                             0.                      OkaY     '
   2s                                                                                                                                                                                            A-                       He's jLs!                   (y           friend.



         s.\Ir1il r,r'fl(l:                                                                                                        \tal\ (,nlcL                        \ rNl \           f1:   {,Irlr I                                                                                                                      It.\ll {)ilt't:
         ll,rU{llr!.sul.           !ll
                                                        REAN                                                         !rl lL.ls\'.\i(
                                                                                                                        \ll$luJ{'.,ln
                                                                                                                                   i:OiI i l{
                                                                                                                                                 rr::r,
                                                                                                                                                nll{)2
                                                                                                                                                   l9 I
                                                                                                                                                                           I Ll)   tnn   \ir.i. \;i           l   L
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                            REAN                                                                   Ilt tlud \\\' Jun. la;{
                                                                                                                                                                                                                                                                                                                     IlrrBlf     r. r_ll 3i li,2
                                                                                                                                                                                                                                                                                                                               I 7[i !l]!f!     I
                                                         lglassocrArEs"                                                        !:L\ rrb Br*!!,
                                                                                                                                   tw90                                                                                                     Kltss0crArEs,"                                                                [   \\ r?'xa(s)r,]
                                                                                                                                                                                                                                                                                                                                 l.rc94fr
                                                                             @Eahl                                   .._,i.d   nil4999r,,,.,tr                                                                                                        I        I         trddoG                                 .-mn:     hrfSgurx,,'.!6,
U.S. v. Allisler Ouinlana                                       I     I                                                                                   Ll S.    v        Allister Ouintana




     1                       O.              1s he reiated                  in $oce wny !o Mr. Howlrid?                                                           I                               O.                      Su!e.

     2                      A.               I Con't          think         so.      I knoa Harl"ey is,                    i,u!       i                           2                               A.                      Secause --                      beciuse             the_1, aold           mc, yeah,                  !ou
     3        dcnrL           !hink             --    I don't              Ehink     he is.                                                                                        bett€r              nct                     be drivifig                     your tarck                 around,        your         t![ckrs

     4                       O,              So !s Iarren                  jusL     a coa.elneal         frrend            of ahe                                 4                rianted,                   you're                   --        you can't                   be seei            by tXe cops ot

     5         fahily?                                                                                                                                                             *hatever.                                   Arc I said,                         you knoH vh3r,                 I Con'!            !ani            L:
     6                      A.               Yeaa, he ,as                  conceroed,           !hreaiering              ne over                                  6                be.like                    the!,                you knos.                             1 yart      !o go speak tc them

    1         !he phooe aid                          sluff,         like,          you knc{,          so I just            :olci                                  1                righ!            ayay hysei,f-

     I        hin          !o take ne straight                              Eo.hem,                                                                               3                               O.                      And so just                          to be clea!                 on the        chain          of
     9                       A.              okay.                                                                                                                                 evests,                    on rebruary                              14th of 2018,                       drd Brien
   l0                       A.               lldr    's what              I did.                                                                             1C                    Cachucha stcp                                   by your house before                                     vou recej.ved                     rhe

   11                       O.               Sd uh3 calle.i                 sho fars.           on February              14th                                t1                    phone calI:rc$                                       Warren?

   t2         af 20-IA?                      Did you call                  Harley         or did      she caII           you?                                12                                   A.                      Y€ah-

   13                       A.               Warren ca11ed me.                                                                                                                                    a.                      So Blj.ax               Cachucha sropped                              by ycur        hcuse,
   14                       0.               Warret      celled             you,                                                                             1{                    ycu had;                               convei3ation                             with      him abcua lhat                   he

   15                       e.               Yeah.                                                                                                           15                    ciiseove!eC                                 at AIlis!er,s                         hcuse?
   16                       A.               And i:i resEorse                  Eo tha..             hce did     --       wha!                                1e                                   A,                      leah.
   1?         did      ycu co?                                                                                                                               11                                   C.                      Shc!t1y                Lhereefter,                      Werren called                you?
   t8                      A.                I jus.      tolrl        him --         Hell,          I !o1d     hj.il to telI                                 l8                                   A.                      Yeah-
   19         Ha.Iey              to cone ro my house !iqht                                   aray,     and the:, uere                                       19                                   0,                      And when War.en called                                        ).o!i     he threalaned
   20         bofh          a! work,                 1 guess.               They work at ahe EMS.                          Sn                                ?.0                   ycu?
   21         they          6aii             uhen :hey gea time?                          rhey'Il      coce.          And I                                  21-                                 A,                       ile lusr               --       i!        rasn'r         realty         a threa!,                   like
              wai!ed              f.,         them,      rhey cane-                  ft     Fas her boyfriend,                                               22                    threaLexing,                                  b!t        it        wa6 just,                   iike,         demanding,
              liarlev             and Eerman --                     or Warren.                Trey plcked             me up,                                 2)                                  O.                       f,emard!fig                 !J           iiow      --
              a.d rhat's                      rlen     I !o1d theft                €ve!yCring,           and:           !cic                                 24                                  A,                       -/eah.

   2a         lhem li              you cculd                  take ne up :here,                     glease-                                                 :5                                   0,                       --     *hat        hacpened?




                                                        ffi.*.r,-
                                                                                                                                                                       s    \It:l tlt t)tll(x
         ll!,Iidl!,nr.Surr         I   lr,
                                                                                 "-;l,lli1i;                                                                                                              I   llr
                                                                                                                                                                                                                                        REAI{                                                                   -., ,,,,,,,!,1'"1'rii:1,


                                                                                                                                                                                                                                         la eiffitr, "
                                                                                                                                                                                                                                                                                                                    "',
                                                               11e,i*Ufr',',,,,,r,iffi:11,'                                                                                                                                             S[S0currs                                                                             -llr]:lili
U.S. v. Allister Quintana
                                                                                                                                                          U.S. v. Alljster Quintana                                                                                                                             ,             ,,;#1117
                                       Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 15 of 16


     I                            A,           Yeah, demandjnq f-o kncw.                                                                                             1           tdken?
                                  A.           And why s5uid                   he have rhaught                       tha!        you                                 2                        A.               Hurx-un-
     l           would             inow anything                       abouE il?                                                                                     3                        0.               And ihey        gave you a ride                  Lo speak {irh             lsw
                                  A.           I donr!           eren         knos,          Jusi         --    lust        because                                  4           en    idrcempnr                ?

     5           they             --    lhey             sa:d    that         --    well.         he said            over        the                                 5                        A.               Yeah    .

                 phore,                rhey             said    thai     ry        truck         6as seen over                   theae,                              6                        0-               And vo€re          Has lhat         a!?
    i            whatever,                     aid,           ye3h,     lhat's         {hy        I w;nt€d              !o go Lalk                                   1                        A.               The crifte         scene.          fhey    Look me up treae-
     a           to rhe FE::ighi                                3vay.                                                                                                I           That         Has the onl!                   place          f knew rhe.e          rhe     aBt {.s,            ard
     9                            e.           And ras Allister                       a qocd friend                     of yours           at                        9           rhatrs              vhere          rhey said              !hey   wera,     so,..         I spoie        tc
                 that             r ime?                                                                                                                        10               :he        ari)ra1             poltce       first,          and then       ihey    !at!6d        me ra
   11                         A,               Yeah       -                                                                                                     t1               {rj.te         atr affiddvii,                    sc I --         1 tried        !c wrlie       o.re, brC
   '.2                            C.           Oka!'.           Anc s. afrer                 sFeaklng               wj.th Saaren cn                             i2               r-heL Euy jes!                       came cut             oi rhe --      tie     holse      rnd tcll
   :3            lhe phone,                         yau nade ar!aoqenen!s                           for        he and --             a.J                        13               fte not             tc rrlte              oxe,       and to neet         then dcvn thele                di
   t4            Halley                !o pick                yo) up scnetr6e                    when they             had an                                                    6:00-

   1:            oPpo r           run it       y    ?                                                                                                                                         C.               okay.
                                                                  qas in                                            probabiy                                    '16                           A.               So th;t'.          wha! I dil-
                              A.               Yeah, it                             the e!'en-irg,                                                                                                                                                        Took my rruc?                Ccrt
  't1            around                6:00,             5:30 --        n.,        like,         ilaybe,        ilke.         4:30.                             '."!             Lhere,              I g;ve            th€n my inprinls                cr ny shces and stutl,
   18            5:30,             because                I spcke !a rhem dc*n there                                   at 6:00-                                 18               rld        ihe          !ire       tra.ks        ard everytairq-
  l9                          O.               Okay.            Ani rhgn h3r.en,                     lariey            and Micirael                             19                            A.               And thri        pas there           aL the Jicarilla               ;o1i.e
                 picked                you up in a vehic.Le?                                                                                                    20               Depa!tment?

  2!                          -q.              Yeah.                                                                                                            21                           A.                Yezh-        And rhey          rook pi:rules             of
  22                          a.               Th.y           showad yor the pnoloqlaph                                lhdr's                                   22               eYerVthinr,                       m! trL.-k          and euery:riaJ.

  21             na!ked                as Graacl Jury                   ExhibiE             1?                                                                  23

  2\                          A.               Yeah.                                                                                                            24

                              O,               toe ,lon't              kior        shen thai          photograph                  ,as                           2'                                             r                           ?he picture          Lhat     yo0 saw f:om



                                                                                                                                                                          51\I\            ()tlt(I



                                                               ffi.,*rt,". ,ffi
         \\sr \r1-olML                                                                                                                                                                11                                                                                                     \i.tlN   r)BIt
         ll!,tf,{tlnr.Snir tl0                                                                                                                                            I   lr A{ ll!1}. \nnr          lrr
                                                                                                                                                                                                                           REAN                                                3rl lldi S1,$in
                                                                                                                                                                                                                                                                                 U{n!!nrk, NY 37tr,1
                                                                                                                                                                                                                                                                                        (trrstl101
                                                                                                                                                                                                                                                                                                         lcrr,


         !.\_\   (ili   N   r{9   (4                                                                                                                                      l.!\ iil,i 3lit!rl'r!
                                                                                                                                                                                                                           KLtssocrArEs,"                                          l \\ iar) xBrto!
                                                                                                                                                                                                                                                                                              lffic9g
                                                                                                                                                             U.S. v. Allister Quintana                                            a    I     .6H.oHr                          ,{d      sr,48u4n,,,         -
U.S, v. Allister Quintana




    1            warrea                vas on his                phone?                                                                                              1                                         EiTNESS       COI'INS: Thank you gays again,
                                               UITNESS CC1,l"INS:                          Yeah, rhey               :hore,l        me frod                                      t ca)

     3           his         phoDe, yeah.                                                                                                                            J


                                               rI                              orur.
    5                                          II                              ,ofl did wa.ren ger a Ficrule                                                         5


                 of Travis?                                                                                                                                          6


                                  O,           (By lrr. Spi.nC.le) Do yo{ know hok Warren                                                                        ;
                 ohrtained this piotogtaph?                                           Did he sry anything dbrut                                                  8
         I
    :.           i r?                                                                                                                                            9

   r0                             A.           I don'r knov- It sas pos.ed 5n faeebook.                                                                         10
         I

   L1            suFposedly. so&ert:.ng .Lrke !hat.                                                                                                             i1
  I2                 0. Atrd dc you knoe lho posred it?                                                                                                         12
         I

   1:                A. Huh-uh.                                                                                                                                 13

   ta                                                                                                                                                           1{
  1:                                                                                                                                                            15

  15                                                                           Iila3 he de6d at thai                          Cime?                             15

   t',                                         BITNESS CCLLINS;                            I {ouldn't               knaw.           Las                         1)
   16            a! hone sitL                            my !ir:friend.                                                                                         it
  1_C                         0.               {By }rr.          Spindlei             Dj you kncw arv                       of                                  19

  2a             circussta6ces                            s!!roundiig               thE ralint                 of    this                                      2C

  21             photograph                    ?                                                                                                               21

  22                          n-               Hun-uc.                                                                                                         21

  2.                                                                                                                                                           21



  2:                                                                                                                                                           25



                                                                                                                                           Ilur_   ()tI(1:               s\sf.\ [: ot]f(]_
         ll!l;!\lilr,Sri.               lll!
                                                                PEAI\I                                                           5n llu{ r_\i', 5&. tr;:{r
                                                                                                                                  {[.,FlqQ. \lt 3;lt]
                                                                                                                                                                         1,9 tb yd\. sor
                                                                                                                                                                         Snr ti. I_Il8;i)t
                                                                                                                                                                                                     I   l.t                                                                               \I.Vt r)lI( t
                                                                                                                                                                                                                                                                               ,ll ]lu I \\i \hk L rr



U.S. v. All,ster Ouintana
                                                               EIASSOCTATES,.
                                                                  B  etur
                                                                                                                                         iiln afltilI
                                                                                                                                   l:\\ i.nrn x!!r!,!
                                                                                                                                        IM
                                                                                                                              cLd: n,4grg.6!nil!
                                                                                                                                                  "r,
                                                                                                                                                                         t.\\ (ai 8!19{l?

                                                                                                                                                             U.S. v. Allister Quintana
                                                                                                                                                                                                                           ffi.,*rr,..
                                                                                                                                                                                                                               ll
                                                                                                                                                                                                                                 R          mrtu.G
                                                                                                                                                                                                                                            ffio6
                                                                                                                                                                                                                                                                                  \l)a{r.,qrr, III Ilo!


                                                                                                                                                                                                                                                                              .-h,il
                                                                                                                                                                                                                                                                                       I:$
                                                                                                                                                                                                                                                                                             (rti 8'!rtrl
                                                                                                                                                                                                                                                                                             6118+?112
                                                                                                                                                                                                                                                                                             l3Mlmg
                                                                                                                                                                                                                                                                                       ilr,4ra{{,,r,,{,
                     Case 1:18-cr-03989-WJ Document 102-2 Filed 08/31/21 Page 16 of 16


    l                                                           1                             RSFORTER'   S CERTl TICA:E
                                                                2
                                                                             Peggy Jo Gcnzales,      Ne! l{exicc Certlfied   Shorihand
    ,1                                                          3              of the above-eniilled       cause were reportcd    by me
                                                                               stenographically      cn July 10, 2018,     and th3t the
                                                                4              yithin    c!anscriF!   is a true aod acculace
                                                                               t!anscription      oa ny shorthand notes.
                                                                5
                                                                        1   I'URTIIER CERTIrY th:t I am neither empLoyed b_v n.:
    6                                                           6                relaLed to any of the Farties cr aitorreys in
                                                                                 this case, and lhat i have no in!erest
                                                                1                whatsoever ia    rhe fina:    d    os:tion     ol   lh!s   aase
                                                                                 in any crutt-
    s                                                           I
                                                                9

  1:j                                                         10                              Peggy Jo Sonzales
                                                                                              BEAN 6 ASSOC:ATES, INC.
  '11                                                         tL                              NM Certified Cour! Reporaer Si45
                                                                                              License espi!e3 |     '12/31/1A
                                                              72

  13                                                          13
                                                                         (?57N-PJ)
  f.i                                                         14        Date taken:         July 10 20i8
  i5
  16                                                          16

  1i                                                          17

                                                              18

  19                                                          19

  2t                                                          20

  2l                                                          21

  22                                                          22

  23                                                          2)
                                                              24

  2i




                                                                                               ffi*,, ]tffi
                                                                    r,\lt !E.rr+t(lt
         IlrENWrr.SnL !llr
                             EEAN       'rt, ririii,liij:
                             L$sounrrs.. :,:;pi1;
                                                                    llI,ll{Ii,ir,rutu ll0



U.S. v. Allaster Ouintana                                   lJ.S. v. Allister Ouinlana
